UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 05635) Exact name of registrant as specified in charter: Putnam Diversified Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2009 Date of reporting period: October 1, 2008 September 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam Diversified Income Trust Annual report 9 | 30 | 09 Message from the Trustees 1 About the fund 2 Performance and portfolio snapshots 4 Interview with your funds portfolio manager 5 Your funds performance 8 Your funds expenses 9 Terms and definitions 11 Trustee approval of management contract 12 Other information for shareholders 19 Financial statements 20 Federal tax information 63 About the Trustees 64 Officers 68 Message from the Trustees Dear Fellow Shareholder: The nearly 60% advance in the S&P 500 Index from March through September ranks as the most concentrated period of growth in the stock market since just after the Great Depression. Aggressive stimulus efforts by governments worldwide appear to have saved the financial system from collapse and helped foster this historic market rebound. Investors, however, should prepare for the possibility of this rapid ascent leveling off in coming quarters. The U.S. economy is improving, but headwinds remain. High public and private debt levels, as well as consumer spending held back by high unemployment and still-low housing prices, may result in a slower economic rebound. We are pleased to report that many Putnam mutual funds have delivered significantly better results over the past year. This reflects the intense efforts of an investment team infused with new talent, new leadership, and a determination to excel. Leading that team is industry veteran Walter C. Donovan, who joined Putnam in April of this year and oversees an investment organization strengthened by the arrival of several senior portfolio managers, research analysts, and traders. In another development, after several years of steady leadership, Charles E. Ed Haldeman, Jr. has stepped down as President of the Putnam Funds and as a member of the Board of Trustees of the Funds. Effective July 2009, Robert L. Reynolds, President and Chief Executive Officer of Putnam Investments and a Trustee of the Putnam Funds, replaced Mr. Haldeman as President of the Putnam Funds. We would like to take this opportunity to welcome new shareholders to the fund and to thank all our investors for your continued confidence in Putnam. Respectfully yours, About the fund Seeking broad diversification across global bond markets When Putnam Diversified Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were relatively new, having just been established in the late 1970s. And, at the time of the funds launch, few investors were venturing outside the United States for fixed-income opportunities. The bond investment landscape has undergone a transformation in the two decades since. New sectors like mortgage- and asset-backed securities now make up a sizable portion of the U.S. investment-grade market. The high-yield corporate bond sector has also grown  significantly. Outside the United States, the popularity of the euro has resulted in a large market of European government bonds. There are also growing opportunities to invest in the government and corporate debt of emerging-market countries. The funds investment perspective has been broadened to keep pace with the market expansion over time. To process the markets increasing complexity, Putnams fixed-income group aligns teams of specialists with varied investment opportunities. Each team identifies compelling strategies within its area of expertise. The funds managers select from among these strategies, striving to systematically build a diversified portfolio that carefully balances risk and return. We believe the funds multi-strategy approach is designed to target the expanding opportunities of todays global bond marketplace. As different factors drive the performance of various fixed-income sectors, the fund seeks to take advantage of changing market leadership in pursuit of high current income consistent with capital preservation. Consider these risks before investing: International investing involves certain risks, such as currency fluctua-tions, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Unlike bonds, bond funds have ongoing fees and expenses. The use of derivatives involves special risks and may result in losses. Key drivers of fixed-income returns Government Interest-rate levels are a primary driver of performance. Generally, bond prices decline when interest rates rise, and rise when interest rates fall. Interest rates  and bond yields  rise and fall according to investor expectations about the health of the economy. Differences in countries economic cycles and currency values may create opportunities for global investors. Credit Corporate bond performance tends to track the health of the overall economy more closely than other bonds. These bonds are less sensitive to interest-rate movements and tend to perform well when the economy strengthens. Securitized Interest-rate cycles also affect mortgage- and asset-backed securities (MBSs/ABSs). Because MBSs are the securitized cash flows of mortgages, prepayment rates are another consideration. For ABSs, managers monitor the credit quality of the underlying assets, which comprise the securitized cash flow of anything from credit card debt to manufactured housing debt. Performance and portfolio snapshots Average annual total return (%) comparison as of 9/30/09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 89 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com. * The funds benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception date of the funds classAshares.  Liquidity has improved substantially throughout the credit markets.  Bill Kohli, Portfolio Manager, Putnam Diversified Income Trust Credit qualities are shown as a percentage of portfolio value as of 9/30/09. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. 4 Interview with your funds portfolio manager D. William Kohli Bill, how did Putnam Diversified Income Trust perform during its most recent annual period? The fund posted a solid return and displayed strong performance for the past six months, overcoming the market turmoil of 2008. For the 12-month period ended September 30, 2009, the fund returned 8.23% at net asset value, versus a return of 10.56% for Barclays Capital Aggregate Bond Index and a 13.43% return for the funds Lipper peer group. Both the index and Lipper peers are more narrowly focused than the benchmark. For the past six months ended September 30, the fund posted a 40.79% return. What factors, in your view, turned the markets around from their low point in late 2008? During the financial crisis last year, interest-rate spreads, or differences in yield between credit instruments and safe-haven Treasuries, widened dramatically, as prices of many credit instruments plummeted. Following a wave of bad news concerning the U.S. housing market, the collapse of Bear Stearns, and the Lehman Brothers bankruptcy in 2008, the credit markets essentially froze for a time, reducing credit access for businesses and individuals. This wave of events plunged the United States and all major European countries into severe recession. In response, the U.S. government took a number of actions to ease the crisis and restore global credit flows: The Fed [the Federal Reserve Board] lowered short-term rates in an effort to restart the economy. The Fed and U.S. Treasury also created a number of credit facilities designed to generate lending. In February, Congress approved a large stimulus package, and other federal initiatives  including the cash for clunkers automobile program  have worked to boost consumer spending and jumpstart the economy. The U.S. economy has begun to show signs of a turnaround, but headwinds remain. What was your portfolio strategy over the past 12 months? Over the past year  and particularly in 2009  the fund has responded extremely well as we engaged in a wide variety of strategies while looking forward to a gradual turnaround in fixed-income markets. Because strategies among central banks around the world on how best to deal with the downturn have diverged somewhat over the past 12 months, the fund has strongly benefited from our decision regarding term structure. This means we are investing based on the This comparison shows your funds performance in the context of broad market indexes for the 12 months ended 9/30/09. See the previous page and pages 89 for additional fund performance information. Index descriptions can be found on page 11. 5 direction of interest-rate movements among various countries. Government policy intervention, net borrowing levels, quantitative easing, and artificially low central bank rates have opened up significant opportunities in term structure strategies, an area that has been relatively dormant for years. The fund also profited from our decision to position the portfolio for yield-curve steepening  a strategy based on our view that the yield curve will, in fact, continue to steepen, with longer-term yields rising, as central banks keep short-term rates low and concern grows over government budget deficits and longer-term inflation. We also have an ongoing strategy of focusing on high-quality credit instruments that we believe carry minimal fundamental credit risk. Over the past two years, we have identified compelling opportunities among what we believed were severely undervalued securitized debt. These included commercial mortgage-backed securities and collateralized mortgage obligations markets  particularly interest-only securities. At various points during the past two years, we purchased large amounts of these securities, which have contributed substantially to performance. Diversified Income Trust has the mandate to invest both in the United States and around the world, and across a broad spectrum of fixed-income securities, including Treasuries, and securitized, investment-grade, and high-yield bonds. This ability to target the global bond marketplace benefited the fund during the period. For example, the funds emerging-market investments in countries such as Argentina, Brazil, and Russia have contributed to returns as those countries have bounced back strongly from the severe downturn. IN THE NEWS It is an interest rate for the record books. The Federal Reserve Board, which is responsible for implementing U.S. monetary policy, sets short-term interest rates through changes to the federal funds rate, the interest rate at which banks loan funds to other banks, usually on an overnight basis. Since December 2008, the federal funds rate has been resting at an all-time low of near 0% as the government works to restore liquidity to the credit market. The federal funds rate began at 1.13% in 1954 and hit a high of 22.36% in 1981. The Federal Reserve Bank of New York began experimenting in October with reverse repurchase agreements, which would, in effect, raise rates, but stressed that no inference should be drawn about the timing of monetary policy tightening. Top 10 holdings HOLDING (percentage of funds net assets) COUPON (%) AND MATURITY DATE Securitized sector Credit Suisse Mortgage Capital Certificates Ser. 07-C5, Class A3 (1.4%) 5.694%, 2040 Bear Stearns Alternate Trust II FRB Ser. 07-1, Class 1A1 (1.0%) 6.029%, 2047 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 07-LD12, Class A2 (0.9%) 5.827%, 2051 Credit sector VTB Capital SA 144A bonds (0.8%) 6.25%, 2035 VTB Capital SA 144A sec. notes (0.7%) 6.609%, 2012 VTB Capital SA 144A notes (0.7%) 6.875%, 2018 Government sector Argentina (Republic of) sr. unsec. unsub. bonds FRB (1.1%) 0.943%, 2012 Turkey (Republic of) sr. unsec. notes (0.5%) 7.50%, 2017 Argentina (Republic of) sr. unsec. unsub. bonds (0.5%) zero %, 2015 This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 9/30/09. Short-term holdings are excluded. Holdings will vary over time. 6 What have you done to reduce volatility and risk in the portfolio? We have increased exposure to collateralized mortgage obligations, which are benefiting from slow prepayment rates. We also are holding more short-dated residential mortgage-backed securities, whose prices are more depressed than can be justified by mortgage market fundamentals, including foreclosure rates. In general, we have reduced risk by shortening duration, or interest-rate exposure, throughout much of the portfolio. With the intent of decreasing the funds price volatility, we have reduced the overall level of commercial mortgage assets in the fund, shifting to short-duration commercial and residential mortgages. In the residential mortgage area, we have emphasized hybrid ARMs [adjustable-rate mortgages], which are securities that combine features of both fixed-rate and adjustable-rate mortgages. We have also acquired Alt-A considered riskier than standard prime mortgages but higher quality than subprime mortgages  at what we feel are very depressed prices. Whats your outlook? We believe that the U.S. economys recovery from this severe recession will be muted as economic progress may be held back by U.S. debt levels, lingering high unemployment rates, and weak housing prices. In contrast, the credit markets have rebounded from the depths of the crisis. For most credit issues, prices remain appealing, even if we factor in worst-case assumptions regarding mortgage defaults and the pace of economic recovery. Although bank lending remains weak, the markets for securitized debt such as commercial mortgage-backed securities have stabilized. Moreover, liquidity has improved substantially throughout the credit markets. In early October, Diversified Income Trust increased its monthly dividend payment. What factors drove the increase? After the close of the period, on October 8, 2009, the Trustees of the Putnam Funds approved a $0.01 increase in the dividend of Diversified Income Trust, from $0.057 to $0.067 on classA shares. This represents a 17.5% increase in the funds dividend, and will boost the funds yield to roughly 10.05% (based on the October 8 NAV of $8.00 per share). The increase will be reflected in the next dividend, which has a record date of October 14 and a payable date of October 20. The committee approved raising the dividend because the fund significantly over-earned its distribution rate due to increased yield from asset-backed and commercial mortgage-backed securities. In addition to the dividend increase, Putnams Portfolio Tax Group is currently expecting Diversified Income Trust will pay an extra taxable income distribution of between 30 and 40 cents per share in December 2009. Bill, thank you for your time and insights. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Team Leader of Portfolio Construction at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your funds portfolio managers are Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon. This chart shows how the funds weightings have changed over the past six months. Weightings are shown as a percentage of the funds total investment portfolio value. Holdings will vary over time. 7 Your funds performance This section shows your funds performance, price, and distribution information for periods ended September 30, 2009, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/09 Class A Class B Class C Class M Class R Class Y (inception dates) (10/3/88) (3/1/93) (2/1/99) (12/1/94) (12/1/03) (7/1/96) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 6.42% 6.22% 5.61% 5.61% 5.60% 5.60% 6.12% 5.95% 6.13% 6.56% 10 years 57.64 51.32 46.24 46.24 45.54 45.54 53.32 48.35 52.84 60.58 Annual average 4.66 4.23 3.87 3.87 3.82 3.82 4.37 4.02 4.33 4.85 5 years 11.22 6.78 7.28 5.72 6.77 6.77 9.73 6.13 9.23 12.06 Annual average 2.15 1.32 1.42 1.12 1.32 1.32 1.87 1.20 1.78 2.30 3 years 0.57 4.51 2.67 5.06 3.12 3.12 1.42 4.62 1.85 0.29 Annual average 0.19 1.53 0.90 1.72 1.05 1.05 0.48 1.56 0.62 0.10 1 year 8.23 3.87 7.43 2.56 7.27 6.30 7.81 4.30 7.68 8.26 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. Due to market volatility, current performance may be higher or lower than performance shown. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. Change in the value of a $10,000 investment ($9,600 after sales charge) Cumulative total return from 9/30/99 to 9/30/09 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $14,624 and $14,554, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,675 after sales charge) would have been valued at $14,835 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $15,284 and $16,058, respectively. 8 Comparative index returns For periods ended 9/30/09 Barclays Capital Aggregate Citigroup Non-U.S. World JPMorgan Developed High Lipper Multi-Sector Income Bond Index Government Bond Index Yield Index Funds category average Annual average (life of fund) 7.39% 7.58% * 7.34% 10 years 84.15 90.52 86.80% 76.68 Annual average 6.30 6.66 6.45 5.76 5 years 28.39 40.64 33.99 27.27 Annual average 5.13 7.06 6.03 4.89 3 years 20.48 33.65 17.10 13.38 Annual average 6.41 10.15 5.40 4.22 1 year 10.56 16.07 20.11 13.43 Index and Lipper results should be compared to fund performance at net asset value. * The funds benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception date of the funds class A shares.  Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/09, there were 152, 111, 95, 73, and 5 funds, respectively, in this Lipper category. Fund price and distribution information For the 12-month period ended 9/30/09 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.684 $0.632 $0.637 $0.669 $0.671 $0.700 Capital gains       Total $0.684 $0.632 $0.637 $0.669 $0.671 $0.700 Share value NAV POP NAV NAV NAV POP NAV NAV 9/30/08 $8.10 $8.44 $8.04 $8.03 $8.02 $8.29 $8.06 $8.08 9/30/09 7.89 8.22 7.83 7.80 7.79 8.05 7.82 7.85 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 8.67% 8.32% 7.97% 8.00% 8.47% 8.20% 8.44% 9.02% Current 30-day SEC yield N/A 10.02 9.71 9.71 N/A 9.88 10.21 10.71 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the period, this fund may have limited expenses, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/08 1.04% 1.79% 1.79% 1.29% 1.29% 0.79% Annualized expense ratio for the six-month period ended 9/30/09* 1.15% 1.90% 1.90% 1.40% 1.40% 0.90% * For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights.  Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.03% of average net assets for the six months ended September 30, 2009. Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 9 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Diversified Income Trust from April 1, 2009, to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.94 $11.44 $11.44 $8.43 $8.44 $5.43 Ending value (after expenses) $1,407.90 $1,401.80 $1,401.80 $1,403.40 $1,404.20 $1,407.50 Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/09. The expense ratio may differ for each share class. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2009, use the following calculation method. To find the value of your investment on April 1, 2009, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.82 $9.60 $9.60 $7.08 $7.08 $4.56 Ending value (after expenses) $1,019.30 $1,015.54 $1,015.54 $1,018.05 $1,018.05 $1,020.56 Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/09. The expense ratio may differ for each share class. 10 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. BoA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 11 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract, with respect to your fund, between Putnam Management and its affiliate, Putnam Investments Limited (PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management and sub-management contracts, effective July 1, 2009. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for your fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this 12 new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to this arrangement that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 56th percentile in management fees and in the 40th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees (as applicable) and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitive standards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternative arrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation is applicable to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation was not applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management 13 and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Multi-Sector Income Funds) for the one-year, three-year and five-year periods ended March 31, 2009 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 95th Three-year period 94th Five-year period 93rd Over the one-year, three-year and five-year periods ended March 31, 2009, there were 148, 109 and 95 funds, respectively, in your funds Lipper peer group. Past performance is no guarantee of future results. The Trustees noted the disappointing performance for certain funds, as well as certain circumstances that may have contributed to that performance and the actions taken by Putnam Management to address these funds performance. The Trustees also considered the four broad initiatives that Putnam Management has implemented to improve its investment approach, to reduce the likelihood of fourth quartile results, and to deliver on its long-term investment goals. Specifically, Putnam Management has: 1. Increased accountability and reduced complexity in the portfolio management process for the Putnam equity funds by replacing a team management structure with a decision-making process that vests full authority and responsibility with individual portfolio managers; 2. Clarified Putnam Managements investment process by affirming a fundamental-driven approach to investing, with quantitative analysis providing additional input for investment decisions; 3. Strengthened Putnam Managements large-cap equity research capability by adding multiple new investment personnel to the team and by bringing U.S. and international research under common leadership; and 4. Realigned compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. The Trustees considered Putnam Managements belief that signifi-cant volatility and illiquidity in the markets contributed to the funds relative underper-formance during these periods. In addition, the Trustees considered Putnam Managements decision to implement initiative 4 described above. The Trustees also considered Putnam Managements continued belief that the funds investment strategy and process are designed to produce attractive relative performance over longer periods, and noted improvements in the funds recent year-to-date performance as of March 31, 2009 as the markets began to show signs of stabilizing. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate 14 decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of the investor servicing agreement with Putnam Investor Services, Inc. (PSERV), which agreement provides benefits to an affiliate of Putnam Management. The Trustees considered that effective January 1, 2009, the Trustees, PSERV and Putnam Fiduciary Trust Company entered into a new fee schedule that includes for the open-end funds (other than funds of Putnam Variable Trust and Putnam Money Market Liquidity Fund) an expense limitation but, as noted above, also considered that this expense limitation is subject to review as part of the Trustees pending review of Putnams strategic pricing proposal. In the case of your fund, the Trustees annual review of the funds management contract also included the review of the funds distributors contract and distribution plans with Putnam Retail Management Limited Partnership, which contract and plans also provide benefits to an affiliate of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July 10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. The proposed management contracts are subject to shareholder approval. The Trustees called a shareholder meeting for each of the funds for November 19, 2009 and recommended unanimously that shareholders approve the proposed contracts.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most 15 funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Name of Fund Proposed Effective Contractual Rate Current Effective Contractual Rate Difference Putnam Diversified Income Trust 0.562% 0.599% (0.036)% As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for your fund than the management fee rate payable under the current management contract. For a small number of funds (although not your fund), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered 16 such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits to shareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds (performance adjustments were not proposed for your fund) and considered whether similar adjustments might be appropriate for other funds. In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms. The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and Putnam Management. 17  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August 1, 2009, replacing the expense limitation referred to above. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed management contracts. Under these new expense limitation arrangements effective August 1, 2009, the fixed income funds, including your fund, and asset allocation funds are subject to management fee waivers that reduce these funds management fees pending implementation of the proposed management contracts. In addition, your fund is subject to expense limitations of 37.5 basis points on the category of shareholder servicing fees and 20 basis points on the general category of other ordinary operating expenses. 18 Other information for shareholders Putnams policy on confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders addresses, telephone numbers, Social Security numbers, and the names of their financial representatives. We use this information to assign an account number and to help us maintain accurate records of transactions and account balances. It is our policy to protect the confidenti-ality of your information, whether or not you currently own shares of our funds, and, in particular, not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we share this information with outside vendors who provide services to us, such as mailing and proxy solicitation. In those cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. We may also share this information with our Putnam affiliates to service your account or provide you with information about other Putnam products or services. It is also our policy to share account information with your financial representative, if youve listed one on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please dont hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:30 a.m. to 8:00 p.m., or Saturdays from 9:00 a.m. to 5:00 p.m. Eastern Time. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2009, Putnam employees had approximately $308,000,000 and the Trustees had approximately $40,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 19 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlight table also includes the current reporting period. 20 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Diversified Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Diversified Income Trust (the fund), including the funds portfolio, as of September 30, 2009, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2009 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Diversified Income Trust as of September 30, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts November 16, 2009 21 The funds portfolio 9/30/09 MORTGAGE-BACKED Principal SECURITIES (51.1%)* amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $20,016,000 $15,012,000 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.837s, 2049 765,000 729,709 Ser. 07-2, Class A2, 5.634s, 2049 2,590,000 2,562,701 Ser. 07-1, Class A4, 5.451s, 2049 4,581,000 4,050,797 Ser. 05-6, Class A2, 5.165s, 2047 250,000 251,038 Ser. 07-5, Class XW, IO, 0.606s, 2051 232,657,961 3,931,920 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 1,170,000 467,649 Ser. 01-1, Class K, 6 1/8s, 2036 2,633,000 1,322,721 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.885s, 2036 13,518,776 7,976,078 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 4,214,137 314,375 Ser. 07-1, Class S, IO, 2.477s, 2037 12,916,880 782,763 Bear Stearns Alternate Trust FRB Ser. 06-5, Class 2A2, 6 1/4s, 2036 9,815,252 4,655,349 FRB Ser. 05-10, Class 25A1, 5.862s, 2036 12,501,195 6,563,127 FRB Ser. 06-6, Class 2A1, 5.82s, 2036 4,728,012 2,521,887 FRB Ser. 05-7, Class 23A1, 5.637s, 2035 8,977,462 5,740,353 FRB Ser. 07-1, Class 21A1, 5.619s, 2047 8,549,326 4,445,650 FRB Ser. 06-1, Class 23A1, 5.593s, 2036 4,729,286 3,168,622 Bear Stearns Alternate Trust II FRB Ser. 07-1, Class 1A1, 6.029s, 2047 45,567,007 25,572,703 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.452s, 2032 1,174,000 714,336 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.095s, 2050 273,405,888 2,228,477 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 6.182s, 2036 6,195,935 3,231,333 FRB Ser. 05-10, Class 1A5A, 5.837s, 2035 2,112,174 1,351,792 FRB Ser. 05-10, Class 1A4A, 5.728s, 2035 7,750,874 4,340,490 FRB Ser. 06-AR7, Class 2A2A, 5.607s, 2036 5,648,400 3,558,492 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.077s, 2044 162,202,324 804,657 Commercial Mortgage Acceptance Corp. Ser. 97-ML1, IO, 1.217s, 2017 16,622,576 506,272 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 16,289,571 10,669,669 Ser. 06-J8, Class A4, 6s, 2037 10,429,602 5,944,873 Ser. 05-80CB, Class 2A1, 6s, 2036 11,947,165 8,807,300 FRB Ser. 07-HY4, Class 3A1, 5.812s, 2047 18,557,733 10,577,908 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 7,834,736 6,320,429 Ser. 07-8CB, Class A1, 5 1/2s, 2037 9,764,029 7,066,716 FRB Ser. 06-23CBC, Class 2A5, 0.646s, 2036 29,360,746 13,212,336 FRB Ser. 06-OC10, Class 2A2A, 0.426s, 2036 12,453,018 6,086,908 FRB Ser. 06-OC11, Class 2A2A, 0.416s, 2037 7,077,000 3,166,405 FRB Ser. 07-HY7C, Class A1, 0.386s, 2037 14,417,721 6,920,506 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.661s, 2035 $15,769,361 $11,038,553 FRB Ser. 06-HYB1, Class 1A1, 5.309s, 2036 1,596,376 788,648 FRB Ser. 05-HYB4, Class 2A1, 4.864s, 2035 20,978,600 12,587,160 Countrywide Home Loans 144A Ser. 06-R1, Class AS, IO, 5.61s, 2036 25,025,924 2,471,310 Ser. 05-R3, Class AS, IO, 5.557s, 2035 2,633,362 261,690 FRB Ser. 06-R2, Class AS, IO, 5.452s, 2036 14,255,180 1,380,971 Ser. 03-R4, Class 1A, PO, zero %, 2034 29,923 23,529 Credit Suisse Mortgage Capital Certificates FRB Ser. 06-C3, Class A3, 6.02s, 2038 19,353,000 16,143,336 FRB Ser. 07-C4, Class A2, 6.003s, 2039 3,679,000 3,713,345 Ser. 07-1, Class 1A1A, 5.942s, 2037 3,849,215 2,314,533 Ser. 07-3, Class 1A1A, 5.837s, 2037 6,361,943 3,689,927 Ser. 07-C5, Class A3, 5.694s, 2040 37,930,000 34,368,976 CRESI Finance Limited Partnership 144A FRB Ser. 06-A, Class D, 1.046s, 2017 369,000 166,050 FRB Ser. 06-A, Class C, 0.846s, 2017 1,093,000 601,150 Criimi Mae Commercial Mortgage Trust 144A Ser. 98-C1, Class B, 7s, 2033 4,938,763 4,533,279 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C2, Class F, 6 3/4s, 2030 8,998,000 6,544,205 Ser. 98-C1, Class F, 6s, 2040 7,396,000 6,656,400 Ser. 02-CP5, Class M, 5 1/4s, 2035 2,599,000 200,835 FRB Ser. 05-TFLA, Class L, 2.093s, 2020 4,911,000 3,192,150 CWCapital Cobalt Ser. 06-C1, Class A2, 5.174s, 2048 7,091,000 7,081,423 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.436s, 2037 20,713,916 10,356,958 FRB Ser. 06-AR3, Class A1, 0.436s, 2036 13,089,408 5,695,938 Deutsche Mortgage & Asset Receiving Corp. Ser. 98-C1, Class X, IO, 0.765s, 2031 25,886,439 556,960 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 2,235,111 1,788,089 European Loan Conduit 144A FRB Ser. 22A, Class D, 1.764s, 2014 (United Kingdom) F GBP 2,461,000 591,009 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.764s, 2014 (United Kingdom) F GBP 1,694,829 135,653 Fannie Mae IFB Ser. 05-74, Class CP, 23.847s, 2035 $2,211,457 2,951,367 IFB Ser. 05-99, Class SA, 23.664s, 2035 2,554,926 3,355,844 IFB Ser. 05-95, Class OP, 19.595s, 2035 1,708,964 2,129,286 IFB Ser. 05-83, Class QP, 16.754s, 2034 920,564 1,096,611 IFB Ser. 03-44, Class SI, IO, 7.754s, 2033 9,157,857 1,517,118 IFB Ser. 06-90, Class SE, IO, 7.554s, 2036 7,519,565 1,322,932 IFB Ser. 03-W6, Class 5S, IO, 7.354s, 2042 18,542,079 2,688,601 22 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Fannie Mae IFB Ser. 08-7, Class SA, IO, 7.304s, 2038 $19,046,729 $2,807,678 IFB Ser. 05-113, Class AI, IO, 6.984s, 2036 2,359,130 371,871 IFB Ser. 06-125, Class SM, IO, 6.954s, 2037 4,383,511 548,859 IFB Ser. 06-43, Class SU, IO, 6.954s, 2036 1,500,116 194,535 IFB Ser. 06-24, Class QS, IO, 6.954s, 2036 3,639,382 568,144 IFB Ser. 06-79, Class DI, IO, 6.904s, 2036 6,925,109 907,961 IFB Ser. 06-60, Class SI, IO, 6.904s, 2036 11,813,239 1,614,279 IFB Ser. 06-60, Class UI, IO, 6.904s, 2036 2,147,399 311,899 IFB Ser. 04-24, Class CS, IO, 6.904s, 2034 1,696,155 243,325 IFB Ser. 04-12, Class WS, IO, 6.904s, 2033 2,459,336 311,106 IFB Ser. 03-67, Class KS, IO, 6.854s, 2031 40,334,612 4,099,610 IFB Ser. 03-76, Class GS, IO, 6.854s, 2031 21,508,392 2,335,811 IFB Ser. 03-130, Class BS, IO, 6.804s, 2033 10,856,441 1,402,522 IFB Ser. 03-34, Class WS, IO, 6.754s, 2029 10,138,438 1,086,638 IFB Ser. 08-20, Class SA, IO, 6.744s, 2038 2,228,006 282,203 IFB Ser. 08-41, Class S, IO, 6.554s, 2036 10,853,651 1,185,087 IFB Ser. 05-42, Class SA, IO, 6.554s, 2035 4,638,833 534,774 IFB Ser. 05-48, Class SM, IO, 6.554s, 2034 4,143,361 488,502 IFB Ser. 07-54, Class CI, IO, 6.514s, 2037 5,060,232 695,129 IFB Ser. 08-34, Class SM, IO, 6.504s, 2038 9,735,027 1,079,308 IFB Ser. 07-28, Class SE, IO, 6.504s, 2037 856,538 116,187 IFB Ser. 07-22, Class S, IO, 6.504s, 2037 14,282,670 1,734,059 IFB Ser. 07-24, Class SD, IO, 6.504s, 2037 3,986,646 462,132 IFB Ser. 06-79, Class SI, IO, 6.504s, 2036 2,286,889 263,718 IFB Ser. 05-90, Class GS, IO, 6.504s, 2035 7,809,075 1,045,947 IFB Ser. 05-90, Class SP, IO, 6.504s, 2035 2,327,187 251,416 IFB Ser. 05-12, Class SC, IO, 6.504s, 2035 2,826,294 347,980 IFB Ser. 05-18, Class SK, IO, 6.504s, 2035 7,877,730 744,682 IFB Ser. 05-45, Class PL, IO, 6.504s, 2034 4,891,266 655,899 Ser. 98-T2, Class A4, IO, 6 1/2s, 2036 98,519 7,758 IFB Ser. 07-30, Class IE, IO, 6.494s, 2037 10,077,798 1,537,771 IFB Ser. 06-123, Class CI, IO, 6.494s, 2037 9,199,019 1,135,619 IFB Ser. 06-126, Class CS, IO, 6.454s, 2037 7,986,612 1,048,906 IFB Ser. 06-31, Class SX, IO, 6.454s, 2036 8,632,921 1,279,822 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Fannie Mae IFB Ser. 06-33, Class JS, IO, 6.454s, 2036 $2,999,653 $366,685 IFB Ser. 06-36, Class SP, IO, 6.454s, 2036 4,428,815 502,552 IFB Ser. 06-22, Class QM, IO, 6.454s, 2036 22,352,603 3,286,531 IFB Ser. 06-23, Class SP, IO, 6.454s, 2036 4,042,010 521,743 IFB Ser. 06-16, Class SM, IO, 6.454s, 2036 8,884,556 1,341,222 IFB Ser. 05-95, Class CI, IO, 6.454s, 2035 6,037,698 833,504 IFB Ser. 05-84, Class SG, IO, 6.454s, 2035 9,141,733 1,209,636 IFB Ser. 05-57, Class NI, IO, 6.454s, 2035 1,909,477 254,735 IFB Ser. 06-3, Class SB, IO, 6.454s, 2035 23,506,806 3,266,741 IFB Ser. 05-29, Class SX, IO, 6.454s, 2035 5,231,620 639,187 IFB Ser. 05-57, Class DI, IO, 6.454s, 2035 4,107,241 454,664 IFB Ser. 05-7, Class SC, IO, 6.454s, 2035 5,557,167 595,211 IFB Ser. 04-92, Class S, IO, 6.454s, 2034 13,545,249 1,569,353 IFB Ser. 06-104, Class EI, IO, 6.444s, 2036 5,399,093 692,508 IFB Ser. 05-83, Class QI, IO, 6.444s, 2035 1,677,519 286,445 IFB Ser. 06-128, Class GS, IO, 6.434s, 2037 5,542,090 744,757 IFB Ser. 05-73, Class SD, IO, 6.434s, 2035 6,305,074 1,077,468 IFB Ser. 06-114, Class IS, IO, 6.404s, 2036 3,789,312 485,854 IFB Ser. 06-51, Class SP, IO, 6.404s, 2036 2,569,818 341,734 IFB Ser. 04-92, Class SQ, IO, 6.404s, 2034 5,799,135 772,017 IFB Ser. 06-115, Class IE, IO, 6.394s, 2036 3,022,591 382,949 IFB Ser. 06-117, Class SA, IO, 6.394s, 2036 4,518,695 578,416 IFB Ser. 06-109, Class SG, IO, 6.384s, 2036 1,240,550 131,578 IFB Ser. 05-51, Class WS, IO, 6.384s, 2035 11,727,277 1,551,284 IFB Ser. 06-109, Class SH, IO, 6.374s, 2036 4,337,159 661,139 IFB Ser. 06-111, Class SA, IO, 6.374s, 2036 27,098,874 3,394,405 IFB Ser. 06-103, Class SB, IO, 6.354s, 2036 7,167,906 862,808 IFB Ser. 06-43, Class SD, IO, 6.354s, 2036 22,426,172 2,757,522 IFB Ser. 06-43, Class SI, IO, 6.354s, 2036 10,402,281 1,236,415 IFB Ser. 06-48, Class QB, IO, 6.354s, 2036 31,448,222 3,470,940 IFB Ser. 06-50, Class IP, IO, 6.354s, 2036 30,138,079 4,202,303 IFB Ser. 06-36, Class PS, IO, 6.354s, 2036 16,177,393 2,010,850 IFB Ser. 06-8, Class JH, IO, 6.354s, 2036 14,986,949 1,925,223 23 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Fannie Mae IFB Ser. 05-122, Class SG, IO, 6.354s, 2035 $4,507,090 $571,814 IFB Ser. 05-122, Class SW, IO, 6.354s, 2035 4,359,326 529,571 IFB Ser. 05-57, Class MS, IO, 6.354s, 2035 4,044,180 396,108 IFB Ser. 06-101, Class SA, IO, 6.334s, 2036 11,385,543 1,313,322 IFB Ser. 06-92, Class LI, IO, 6.334s, 2036 4,491,867 591,763 IFB Ser. 06-99, Class AS, IO, 6.334s, 2036 1,390,736 164,111 IFB Ser. 06-17, Class SI, IO, 6.334s, 2036 4,143,006 482,287 IFB Ser. 06-98, Class SQ, IO, 6.324s, 2036 10,284,991 1,200,978 IFB Ser. 06-60, Class YI, IO, 6.324s, 2036 7,811,500 1,151,962 IFB Ser. 06-98, Class SB, IO, 6.304s, 2036 20,388,009 2,198,879 IFB Ser. 06-86, Class SB, IO, 6.304s, 2036 2,628,505 356,530 IFB Ser. 07-76, Class SA, IO, 6.294s, 2037 37,599,256 4,036,280 IFB Ser. 07-91, Class SA, IO, 6.264s, 2037 45,372,627 4,740,078 IFB Ser. 07-15, Class NI, IO, 6.254s, 2022 8,565,612 905,841 IFB Ser. 07-109, Class XI, IO, 6.204s, 2037 3,605,516 570,717 IFB Ser. 06-79, Class SH, IO, 6.204s, 2036 7,997,841 1,174,760 IFB Ser. 07-30, Class LI, IO, 6.194s, 2037 7,948,603 917,825 IFB Ser. 07-89, Class SA, IO, 6.184s, 2037 11,274,082 1,270,589 IFB Ser. 07-48, Class SG, IO, 6.184s, 2037 37,239,461 4,239,713 IFB Ser. 07-54, Class IA, IO, 6.164s, 2037 4,423,811 559,156 IFB Ser. 07-54, Class IB, IO, 6.164s, 2037 4,423,811 559,156 IFB Ser. 07-54, Class IC, IO, 6.164s, 2037 4,423,811 559,156 IFB Ser. 07-54, Class ID, IO, 6.164s, 2037 4,423,811 559,156 IFB Ser. 07-54, Class IE, IO, 6.164s, 2037 4,423,811 559,156 IFB Ser. 07-54, Class IF, IO, 6.164s, 2037 7,006,916 804,814 IFB Ser. 07-54, Class UI, IO, 6.164s, 2037 6,501,429 851,297 IFB Ser. 07-15, Class CI, IO, 6.134s, 2037 16,692,070 1,919,421 IFB Ser. 06-115, Class JI, IO, 6.134s, 2036 11,780,811 1,368,930 IFB Ser. 08-12, Class SG, IO, 6.104s, 2038 54,980,059 5,334,784 IFB Ser. 09-43, Class SB, IO, 6.084s, 2039 7,185,811 1,024,316 IFB Ser. 06-123, Class LI, IO, 6.074s, 2037 8,289,195 924,245 IFB Ser. 07-81, Class IS, IO, 6.054s, 2037 6,235,916 681,523 IFB Ser. 08-11, Class SC, IO, 6.034s, 2038 8,834,902 1,029,443 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Fannie Mae IFB Ser. 09-71, Class XS, IO, 5.954s, 2036 $46,531,803 $4,565,933 IFB Ser. 07-39, Class AI, IO, 5.874s, 2037 7,714,999 792,485 IFB Ser. 07-32, Class SD, IO, 5.864s, 2037 5,167,342 569,013 IFB Ser. 09-84, Class SL, IO, 5.856s, 2037 20,757,017 1,952,457 IFB Ser. 07-30, Class UI, IO, 5.854s, 2037 4,337,284 466,327 IFB Ser. 07-32, Class SC, IO, 5.854s, 2037 7,379,674 880,919 IFB Ser. 07-32, Class SG, IO, 5.854s, 2037 28,550,543 3,110,039 IFB Ser. 07-1, Class CI, IO, 5.854s, 2037 4,818,817 591,640 IFB Ser. 04-46, Class PJ, IO, 5.754s, 2034 3,839,172 439,854 Ser. 06-W2, Class 1AS, IO, 5.707s, 2036 9,115,718 934,361 IFB Ser. 07-75, Class ID, IO, 5.624s, 2037 6,404,947 743,275 Ser. 383, Class 18, IO, 5 1/2s, 2038 3,001,008 425,481 Ser. 383, Class 19, IO, 5 1/2s, 2038 2,730,698 387,621 Ser. 383, Class 6, IO, 5 1/2s, 2037 2,320,346 346,961 Ser. 383, Class 7, IO, 5 1/2s, 2037 2,289,809 319,516 Ser. 383, Class 20, IO, 5 1/2s, 2037 1,730,305 258,201 Ser. 367, Class 2, IO, 5 1/2s, 2036 30,757,900 5,469,062 Ser. 364, Class 12, IO, 5 1/2s, 2035 34,729,055 5,376,450 Ser. 346, Class 2, IO, 5 1/2s, 2033 41,400,104 7,361,352 Ser. 338, Class 2, IO, 5 1/2s, 2033 90,086,604 16,229,665 Ser. 333, Class 2, IO, 5 1/2s, 2033 62,787,493 11,497,960 Ser. 07-W1, Class 1AS, IO, 5.457s, 2046 15,158,174 1,468,448 IFB Ser. 09-3, Class SE, IO, 5.254s, 2037 5,947,087 532,681 Ser. 385, Class 3, IO, 5s, 2038 200,881 28,608 Ser. 359, Class 7, IO, 5s, 2036 14,456,667 2,269,471 Ser. 360, Class 2, IO, 5s, 2035 35,057,754 6,321,264 Ser. 356, Class 5, IO, 5s, 2035 14,563,404 2,420,729 Ser. 09-86, Class UI, IO, 4s, 2014 F 35,497,000 3,274,414 Ser. 03-W10, Class 3, IO, 1.913s, 2043 843,804 44,755 Ser. 03-W17, Class 12, IO, 1.143s, 2033 15,318,329 429,832 Ser. 06-26, Class NB, 1s, 2036 1,010,841 940,650 Ser. 01-T1, Class 1, IO, 0.783s, 2040 819,034 9,600 Ser. 00-T6, IO, 0.777s, 2030 13,588,423 292,844 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 27,719,566 446,102 FRB Ser. 05-51, Class CF, 0.546s, 2035 45,996 46,011 Ser. 03-W10, Class 1A, IO, 0.515s, 2043 22,937,699 316,276 Ser. 02-T18, IO, 0.513s, 2042 40,584,107 548,421 Ser. 02-W8, Class 1, IO, 0.348s, 2042 20,635,311 226,442 Ser. 06-56, Class XF, zero %, 2036 315,293 262,981 Ser. 06-47, Class VO, PO, zero %, 2036 604,163 517,139 Ser. 06-37, Class ON, PO, zero %, 2036 942,829 859,114 Ser. 05-117, Class MO, PO, zero %, 2036 203,335 197,477 Ser. 05-110, Class KO, PO, zero %, 2035 252,695 224,850 Ser. 05-103, Class OA, PO, zero %, 2035 787,359 701,455 Ser. 05-63, PO, zero %, 2035 57,720 55,503 Ser. 05-50, Class LO, PO, zero %, 2035 143,049 132,493 Ser. 08-37, Class DO, PO, zero %, 2033 1,461,662 1,154,319 Ser. 06-59, Class QC, PO, zero %, 2033 626,709 602,301 Ser. 04-61, Class JO, PO, zero %, 2032 992,856 885,498 Ser. 326, Class 1, PO, zero %, 2032 805,284 707,972 Ser. 318, Class 1, PO, zero %, 2032 303,525 269,041 Ser. 314, Class 1, PO, zero %, 2031 1,453,082 1,303,548 Ser. 99-51, Class N, PO, zero %, 2029 285,134 222,481 FRB Ser. 06-14, Class DF, zero %, 2036 214,334 211,432 24 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Fannie Mae FRB Ser. 05-91, Class EF, zero %, 2035 $167,260 $163,193 FRB Ser. 06-54, Class CF, zero %, 2035 190,594 186,758 FRB Ser. 05-51, Class FV, zero %, 2035 420,626 401,486 FRB Ser. 05-77, Class HF, zero %, 2034 191,129 188,812 IFB Ser. 09-86, Class SA, IO, zero %, 2039 F 47,329,000 428,457 IFB Ser. 06-48, Class FG, zero %, 2036 436,000 407,375 Federal Home Loan Mortgage Corp. Structured Pass-Through Securities IFB Ser. T-56, Class 2ASI, IO, 7.854s, 2043 2,764,157 449,176 Ser. T-57, Class 1AX, IO, 0.44s, 2043 12,079,710 112,969 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.232s, 2020 21,793,377 645,302 First Chicago Lennar Trust 144A Ser. 97-CHL1, Class E, 7.744s, 2039 365,742 362,085 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 3,121,100 349,999 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 1,408,000 1,224,960 Freddie Mac IFB Ser. 3182, Class SP, 27.626s, 2032 1,588,328 2,067,097 IFB Ser. 3211, Class SI, IO, 26.642s, 2036 1,672,984 928,808 IFB Ser. 3408, Class EK, 24.814s, 2037 1,541,592 1,988,065 IFB Ser. 3077, Class ST, IO, 23.674s, 2035 21,005,489 10,758,749 IFB Ser. 2979, Class AS, 23.381s, 2034 941,494 1,187,202 IFB Ser. 3105, Class SI, IO, 18.993s, 2036 1,082,413 466,369 IFB Ser. 3489, Class SD, IO, 7.557s, 2032 4,585,531 608,113 IFB Ser. 2828, Class GI, IO, 7.257s, 2034 357,471 59,698 IFB Ser. 2684, Class SP, IO, 7.257s, 2033 31,651,000 5,569,782 IFB Ser. 3184, Class SP, IO, 7.107s, 2033 7,603,473 900,654 IFB Ser. 3110, Class SP, IO, 7.057s, 2035 7,546,432 1,198,600 IFB Ser. 3156, Class PS, IO, 7.007s, 2036 34,920,420 5,230,380 IFB Ser. 2869, Class JS, IO, 7.007s, 2034 654,338 56,779 IFB Ser. 3149, Class LS, IO, 6.957s, 2036 14,917,277 2,498,942 IFB Ser. 3119, Class PI, IO, 6.957s, 2036 10,854,262 1,801,373 IFB Ser. 2882, Class NS, IO, 6.957s, 2034 7,026,469 837,134 IFB Ser. 2882, Class LS, IO, 6.957s, 2034 3,553,913 492,956 IFB Ser. 3200, Class SB, IO, 6.907s, 2036 4,948,059 609,057 IFB Ser. 3149, Class SE, IO, 6.907s, 2036 4,266,247 651,797 IFB Ser. 2950, Class S, IO, 6.907s, 2034 23,014,957 3,108,630 IFB Ser. 2779, Class YS, IO, 6.907s, 2033 21,517,017 2,427,765 IFB Ser. 3203, Class SH, IO, 6.897s, 2036 4,474,664 681,250 IFB Ser. 3208, Class PS, IO, 6.857s, 2036 44,932,052 6,411,593 IFB Ser. 2835, Class AI, IO, 6.857s, 2034 413,693 59,410 IFB Ser. 2594, Class SE, IO, 6.807s, 2030 1,160,701 92,085 IFB Ser. 2828, Class TI, IO, 6.807s, 2030 2,762,267 313,712 IFB Ser. 3397, Class GS, IO, 6.757s, 2037 3,375,740 437,050 IFB Ser. 3287, Class SD, IO, 6.507s, 2037 4,158,953 556,555 IFB Ser. 3281, Class BI, IO, 6.507s, 2037 2,406,055 303,513 IFB Ser. 3281, Class CI, IO, 6.507s, 2037 3,442,441 423,307 IFB Ser. 3249, Class SI, IO, 6.507s, 2036 2,376,781 319,092 IFB Ser. 3028, Class ES, IO, 6.507s, 2035 9,312,406 1,325,370 IFB Ser. 3042, Class SP, IO, 6.507s, 2035 4,112,344 560,835 IFB Ser. 2990, Class TS, IO, 6.507s, 2035 4,632,623 459,314 IFB Ser. 2981, Class AS, IO, 6.477s, 2035 4,266,059 496,953 IFB Ser. 3287, Class SE, IO, 6.457s, 2037 10,839,473 1,439,699 IFB Ser. 3136, Class NS, IO, 6.457s, 2036 2,866,211 370,744 IFB Ser. 3122, Class DS, IO, 6.457s, 2036 4,541,775 672,837 IFB Ser. 3123, Class LI, IO, 6.457s, 2036 3,251,474 476,016 IFB Ser. 3108, Class SV, IO, 6.457s, 2036 45,476,395 5,682,276 IFB Ser. 3117, Class SC, IO, 6.457s, 2036 28,718,050 3,669,880 IFB Ser. 3139, Class SE, IO, 6.457s, 2036 43,749,609 4,941,081 IFB Ser. 3107, Class DC, IO, 6.457s, 2035 3,576,991 524,215 IFB Ser. 3001, Class IH, IO, 6.457s, 2035 10,084,460 1,294,441 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Freddie Mac IFB Ser. 2950, Class SM, IO, 6.457s, 2016 $1,774,347 $188,917 IFB Ser. 3256, Class S, IO, 6.447s, 2036 8,395,617 986,629 IFB Ser. 3031, Class BI, IO, 6.447s, 2035 3,527,850 602,686 IFB Ser. 3244, Class SB, IO, 6.417s, 2036 3,410,428 395,440 IFB Ser. 3249, Class SM, IO, 6.407s, 2036 8,097,183 1,011,500 IFB Ser. 3236, Class IS, IO, 6.407s, 2036 7,035,386 971,774 IFB Ser. 3240, Class SM, IO, 6.407s, 2036 8,074,097 964,565 IFB Ser. 3147, Class SD, IO, 6.407s, 2036 14,498,363 1,666,745 IFB Ser. 3398, Class SI, IO, 6.407s, 2036 11,865,089 1,365,553 IFB Ser. 3067, Class SI, IO, 6.407s, 2035 5,108,609 724,935 IFB Ser. 3033, Class SG, IO, 6.407s, 2035 3,064,114 366,073 IFB Ser. 3114, Class TS, IO, 6.407s, 2030 19,177,764 2,316,674 IFB Ser. 3128, Class JI, IO, 6.387s, 2036 1,376,690 163,964 IFB Ser. 3240, Class S, IO, 6.377s, 2036 13,179,796 1,546,122 IFB Ser. 3229, Class BI, IO, 6.377s, 2036 445,205 49,797 IFB Ser. 3065, Class DI, IO, 6.377s, 2035 2,425,826 321,652 IFB Ser. 3210, Class S, IO, 6.357s, 2036 1,177,728 120,458 IFB Ser. 3145, Class GI, IO, 6.357s, 2036 1,159,758 151,305 IFB Ser. 3114, Class IP, IO, 6.357s, 2036 14,131,422 1,613,526 IFB Ser. 3510, Class IB, IO, 6.357s, 2036 5,284,963 788,992 IFB Ser. 3218, Class AS, IO, 6.337s, 2036 4,275,422 522,016 IFB Ser. 3221, Class SI, IO, 6.337s, 2036 5,254,966 649,619 IFB Ser. 3424, Class XI, IO, 6.327s, 2036 9,157,638 1,165,794 IFB Ser. 3485, Class SI, IO, 6.307s, 2036 2,616,538 352,265 IFB Ser. 3346, Class SC, IO, 6.307s, 2033 13,038,802 1,609,119 IFB Ser. 3346, Class SB, IO, 6.307s, 2033 43,622,416 5,363,376 IFB Ser. 3201, Class SG, IO, 6.257s, 2036 7,201,548 833,363 IFB Ser. 3203, Class SE, IO, 6.257s, 2036 6,164,906 681,099 IFB Ser. 3238, Class LI, IO, 6.247s, 2036 4,304,289 485,093 IFB Ser. 3171, Class PS, IO, 6.242s, 2036 5,533,999 650,205 IFB Ser. 3171, Class ST, IO, 6.242s, 2036 5,816,285 683,413 IFB Ser. 3449, Class SL, IO, 6.237s, 2037 19,351,029 2,108,960 IFB Ser. 3152, Class SY, IO, 6.237s, 2036 10,968,446 1,409,884 IFB Ser. 3510, Class DI, IO, 6.237s, 2035 9,197,817 1,114,683 IFB Ser. 3181, Class PS, IO, 6.227s, 2036 3,759,189 501,513 IFB Ser. 3361, Class SI, IO, 6.207s, 2037 21,190,676 2,393,056 IFB Ser. 3284, Class BI, IO, 6.207s, 2037 4,001,599 483,539 IFB Ser. 3199, Class S, IO, 6.207s, 2036 8,630,732 1,001,510 IFB Ser. 3200, Class PI, IO, 6.207s, 2036 34,291,150 4,154,030 IFB Ser. 3284, Class LI, IO, 6.197s, 2037 10,290,752 1,172,117 IFB Ser. 3281, Class AI, IO, 6.187s, 2037 10,494,993 1,236,835 IFB Ser. 3261, Class SA, IO, 6.187s, 2037 3,415,507 394,559 IFB Ser. 3311, Class IA, IO, 6.167s, 2037 6,747,748 783,953 IFB Ser. 3311, Class IB, IO, 6.167s, 2037 6,747,748 783,953 IFB Ser. 3311, Class IC, IO, 6.167s, 2037 6,747,748 783,953 IFB Ser. 3311, Class ID, IO, 6.167s, 2037 6,747,748 783,953 IFB Ser. 3311, Class IE, IO, 6.167s, 2037 10,254,832 1,191,406 IFB Ser. 3311, Class PI, IO, 6.167s, 2037 6,366,728 734,366 IFB Ser. 3265, Class SC, IO, 6.167s, 2037 2,538,741 280,861 IFB Ser. 3382, Class SI, IO, 6.157s, 2037 13,908,457 1,550,932 IFB Ser. 3240, Class GS, IO, 6.137s, 2036 8,536,748 952,189 IFB Ser. 3331, Class SP, IO, 6.107s, 2037 39,380,734 4,592,187 IFB Ser. 3257, Class SI, IO, 6.077s, 2036 3,532,360 415,739 IFB Ser. 3225, Class EY, IO, 6.047s, 2036 34,373,522 3,435,977 IFB Ser. 3225, Class JY, IO, 6.047s, 2036 15,352,832 1,661,790 IFB Ser. 3502, Class DS, IO, 5.907s, 2039 3,036,257 226,321 IFB Ser. 2967, Class SA, IO, 5.907s, 2035 5,017,562 538,562 IFB Ser. 3339, Class TI, IO, 5.897s, 2037 9,613,429 1,021,138 IFB Ser. 3284, Class CI, IO, 5.877s, 2037 17,881,733 1,905,120 IFB Ser. 3309, Class SG, IO, 5.827s, 2037 10,861,649 1,130,698 IFB Ser. 2965, Class SA, IO, 5.807s, 2032 4,486,901 460,042 IFB Ser. 3397, Class SQ, IO, 5.727s, 2037 13,426,689 1,341,192 IFB Ser. 3424, Class UI, IO, 5.517s, 2037 6,386,634 654,350 FRB Ser. 3069, Class DF, 0.761s, 2035 33,409 33,413 FRB Ser. 3069, Class FO, 0.643s, 2035 320,915 319,565 FRB Ser. 3006, Class FA, 0.643s, 2034 519,701 515,169 FRB Ser. 3232, Class FG, 0.543s, 2036 440,866 438,168 25 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Freddie Mac Ser. 3331, Class GO, PO, zero %, 2037 $400,420 $368,364 Ser. 3374, Class DO, PO, zero %, 2037 198,584 178,558 Ser. 3324, PO, zero %, 2037 87,804 85,929 Ser. 3369, PO, zero %, 2037 83,844 81,504 Ser. 3292, Class DO, PO, zero %, 2037 389,219 343,807 Ser. 242, PO, zero %, 2036 12,871,397 11,564,178 Ser. 3314, PO, zero %, 2036 1,116,593 992,942 Ser. 3226, Class YI, IO, zero %, 2036 5,320,070 16,748 Ser. 3337, Class OA, PO, zero %, 2036 3,787 3,785 Ser. 3176, Class YO, PO, zero %, 2036 499,549 490,602 Ser. 3141, Class DO, PO, zero %, 2036 363,776 334,447 Ser. 3142, PO, zero %, 2036 128,532 125,404 Ser. 3124, Class DO, PO, zero %, 2036 187,825 173,939 Ser. 3097, Class OC, PO, zero %, 2036 99,928 90,718 Ser. 3106, PO, zero %, 2036 192,928 191,082 Ser. 3084, Class ON, PO, zero %, 2035 168,041 158,866 Ser. 3090, Class KO, PO, zero %, 2035 78,664 74,191 Ser. 3078, PO, zero %, 2035 1,917,053 1,736,585 Ser. 3084, PO, zero %, 2035 95,446 94,821 Ser. 2989, Class WO, PO, zero %, 2035 162,660 152,113 Ser. 2971, Class KO, PO, zero %, 2035 490,849 449,622 Ser. 2975, Class QO, PO, zero %, 2035 35,761 32,678 Ser. 2980, PO, zero %, 2035 79,074 75,871 Ser. 2981, Class CO, PO, zero %, 2035 324,233 293,673 Ser. 2962, Class BO, PO, zero %, 2035 17,488 15,907 Ser. 2947, Class AO, PO, zero %, 2035 60,402 51,229 Ser. 2951, Class JO, PO, zero %, 2035 155,944 143,987 Ser. 2985, Class CO, PO, zero %, 2035 237,124 202,313 Ser. 3145, Class KO, PO, zero %, 2034 95,825 86,028 Ser. 2858, Class MO, PO, zero %, 2034 170,683 164,428 Ser. 2692, Class TO, PO, zero %, 2033 178,491 144,422 Ser. 201, PO, zero %, 2029 893,237 775,460 Ser. 1208, Class F, PO, zero %, 2022 273,726 256,694 FRB Ser. 3343, Class QF, zero %, 2037 278,421 257,676 FRB Ser. 3345, Class TY, zero %, 2037 630,099 493,782 FRB Ser. 3338, Class WA, zero %, 2037 19,796 19,582 FRB Ser. 3299, Class FD, zero %, 2037 834,156 815,310 FRB Ser. 3304, Class UF, zero %, 2037 404,765 393,180 FRB Ser. 3289, Class SF, zero %, 2037 1,237,262 1,237,633 FRB Ser. 3326, Class XF, zero %, 2037 257,073 251,549 FRB Ser. 3273, Class HF, zero %, 2037 90,714 87,697 FRB Ser. 3235, Class TP, zero %, 2036 102,528 99,424 FRB Ser. 3283, Class KF, zero %, 2036 104,532 99,338 FRB Ser. 3226, Class YW, zero %, 2036 473,151 458,511 FRB Ser. 3332, Class UA, zero %, 2036 148,932 143,863 FRB Ser. 3168, Class AT, zero %, 2036 107,931 107,828 FRB Ser. 3171, Class BU, zero %, 2036 25,341 25,056 FRB Ser. 3251, Class TC, zero %, 2036 1,703,136 1,673,672 FRB Ser. 3140, Class KF, zero %, 2036 209,609 206,557 FRB Ser. 3130, Class JF, zero %, 2036 483,817 479,816 FRB Ser. 3067, Class SF, zero %, 2035 986,645 910,027 FRB Ser. 3072, Class TJ, zero %, 2035 278,677 236,781 FRB Ser. 3047, Class BD, zero %, 2035 590,508 552,144 FRB Ser. 3052, Class TJ, zero %, 2035 137,411 117,916 FRB Ser. 3326, Class WF, zero %, 2035 641,968 614,011 FRB Ser. 3030, Class EF, zero %, 2035 309,642 285,740 FRB Ser. 3033, Class YF, zero %, 2035 611,069 595,215 FRB Ser. 3251, Class TP, zero %, 2035 517,330 473,122 FRB Ser. 3263, Class AE, zero %, 2035 736,110 734,677 FRB Ser. 3273, Class TJ, zero %, 2035 318,727 304,648 FRB Ser. 3412, Class UF, zero %, 2035 1,133,481 1,063,736 FRB Ser. 3007, Class LU, zero %, 2035 48,364 45,675 FRB Ser. 2980, Class TY, zero %, 2035 63,972 62,304 FRB Ser. 2958, Class TP, zero %, 2035 145,816 137,932 FRB Ser. 2963, Class TW, zero %, 2035 410,502 391,426 FRB Ser. 2958, Class FB, zero %, 2035 237,433 223,319 FRB Ser. 3112, Class XM, zero %, 2034 42,743 42,450 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Freddie Mac FRB Ser. 3137, Class TF, zero %, 2034 $78,067 $77,309 FRB Ser. 2947, Class GF, zero %, 2034 461,395 441,358 FRB Ser. 3006, Class TE, zero %, 2034 192,787 191,302 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 00-1, Class F, 7.789s, 2033 1,354,000 1,181,662 Ser. 00-1, Class G, 6.131s, 2033 4,588,975 1,279,511 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 3,526,310 2,715,258 Government National Mortgage Association IFB Ser. 07-41, Class SA, 38.723s, 2037 384,484 550,912 IFB Ser. 07-35, Class KS, 26.387s, 2037 5,981,811 7,551,851 Ser. 07-17, Class CI, IO, 7 1/2s, 2037 2,558,570 459,654 IFB Ser. 08-47, Class S, IO, 7.459s, 2038 8,471,665 1,084,365 IFB Ser. 08-42, Class AI, IO, 7.449s, 2038 30,296,404 4,750,476 IFB Ser. 05-68, Class PU, IO, 7.054s, 2032 4,433,960 615,532 IFB Ser. 04-59, Class SH, IO, 7.009s, 2034 1,959,461 285,993 IFB Ser. 04-59, Class SC, IO, 6.959s, 2034 2,769,279 396,641 IFB Ser. 04-26, Class IS, IO, 6.959s, 2034 3,976,345 330,629 IFB Ser. 05-68, Class SN, IO, 6.958s, 2034 11,737,287 1,298,613 IFB Ser. 04-27, Class S, IO, 6.954s, 2032 11,592,833 889,750 IFB Ser. 07-47, Class SA, IO, 6.859s, 2036 5,814,707 724,225 IFB Ser. 04-47, Class SY, IO, 6.819s, 2034 6,145,176 731,030 IFB Ser. 04-96, Class KS, IO, 6.754s, 2034 5,479,554 767,138 IFB Ser. 06-16, Class GS, IO, 6.744s, 2036 6,774,083 758,833 IFB Ser. 04-5, Class PS, IO, 6.704s, 2033 7,229,000 1,166,761 IFB Ser. 07-35, Class NY, IO, 6.659s, 2035 6,918,229 710,224 IFB Ser. 04-70, Class SP, IO, 6.654s, 2034 6,206,611 822,376 IFB Ser. 04-70, Class SH, IO, 6.604s, 2034 15,902,579 2,184,219 IFB Ser. 07-22, Class S, IO, 6.554s, 2037 3,950,458 455,567 IFB Ser. 07-11, Class SA, IO, 6.554s, 2037 13,647,815 1,353,181 IFB Ser. 07-14, Class SB, IO, 6.554s, 2037 31,316,160 3,133,808 IFB Ser. 07-8, Class SH, IO, 6.554s, 2037 25,831,014 3,319,285 IFB Ser. 05-84, Class AS, IO, 6.554s, 2035 10,032,074 1,188,958 IFB Ser. 05-18, Class S, IO, 6.554s, 2035 8,811,254 1,158,504 IFB Ser. 05-77, Class CS, IO, 6.554s, 2032 5,596,041 502,769 IFB Ser. 04-106, Class SI, IO, 6.509s, 2034 3,128,184 481,459 IFB Ser. 07-51, Class SJ, IO, 6.504s, 2037 4,766,398 490,367 IFB Ser. 04-104, Class IS, IO, 6.504s, 2034 8,005,987 933,978 IFB Ser. 04-86, Class SW, IO, 6.504s, 2034 10,658,913 1,168,643 IFB Ser. 07-57, Class SI, IO, 6.494s, 2037 7,281,783 969,387 IFB Ser. 07-53, Class SY, IO, 6.489s, 2037 10,427,728 1,075,412 IFB Ser. 04-17, Class QN, IO, 6.459s, 2034 2,593,219 311,932 IFB Ser. 07-58, Class PS, IO, 6.454s, 2037 3,110,430 282,595 IFB Ser. 07-41, Class SM, IO, 6.454s, 2037 2,616,877 309,054 IFB Ser. 07-41, Class SN, IO, 6.454s, 2037 2,668,066 315,098 IFB Ser. 06-25, Class SI, IO, 6.454s, 2036 16,454,908 1,912,883 IFB Ser. 04-88, Class S, IO, 6.454s, 2032 5,154,189 323,983 IFB Ser. 07-37, Class SU, IO, 6.449s, 2037 10,798,072 1,405,585 IFB Ser. 07-37, Class YS, IO, 6.429s, 2037 7,322,043 842,694 IFB Ser. 07-59, Class PS, IO, 6.424s, 2037 3,612,111 295,258 IFB Ser. 07-59, Class SP, IO, 6.424s, 2037 451,067 37,565 IFB Ser. 07-48, Class SB, IO, 6.409s, 2037 14,515,182 1,202,583 IFB Ser. 06-29, Class SN, IO, 6.404s, 2036 6,345,403 636,317 IFB Ser. 06-36, Class SN, IO, 6.364s, 2036 31,581,028 2,930,404 IFB Ser. 08-6, Class TI, IO, 6.359s, 2032 10,465,446 742,629 IFB Ser. 03-110, Class SP, IO, 6.359s, 2030 18,212,205 1,621,797 IFB Ser. 07-45, Class QB, IO, 6.354s, 2037 8,539,902 760,585 IFB Ser. 04-22, Class SE, IO, 6.354s, 2034 6,642,611 650,976 IFB Ser. 07-17, Class AI, IO, 6.309s, 2037 16,004,085 2,264,898 IFB Ser. 07-78, Class SA, IO, 6.289s, 2037 25,286,134 2,622,728 IFB Ser. 08-2, Class SM, IO, 6.259s, 2038 15,401,133 1,551,125 IFB Ser. 07-9, Class AI, IO, 6.259s, 2037 7,258,243 760,591 IFB Ser. 08-34, Class SH, IO, 6.254s, 2037 8,177,241 854,459 IFB Ser. 06-26, Class S, IO, 6.254s, 2036 32,130,230 3,292,320 IFB Ser. 08-9, Class SK, IO, 6.234s, 2038 12,570,726 1,244,753 26 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Government National Mortgage Association IFB Ser. 07-37, Class SM, IO, 6.229s, 2037 $6,196,027 $669,703 IFB Ser. 09-35, Class SP, IO, 6.159s, 2037 15,286,718 1,768,826 IFB Ser. 05-92, Class S, IO, 6.154s, 2032 20,653,359 1,753,677 IFB Ser. 05-71, Class SA, IO, 6.119s, 2035 11,739,900 1,377,337 IFB Ser. 05-65, Class SI, IO, 6.104s, 2035 6,217,995 649,470 IFB Ser. 06-7, Class SB, IO, 6.074s, 2036 1,063,933 98,803 IFB Ser. 08-15, Class PI, IO, 6.054s, 2035 2,856,433 275,695 IFB Ser. 06-16, Class SX, IO, 6.044s, 2036 10,979,215 1,071,571 IFB Ser. 07-17, Class IB, IO, 6.004s, 2037 3,467,894 461,299 IFB Ser. 06-14, Class S, IO, 6.004s, 2036 4,821,315 459,843 IFB Ser. 05-57, Class PS, IO, 6.004s, 2035 7,171,018 736,600 IFB Ser. 06-11, Class ST, IO, 5.994s, 2036 2,945,225 277,175 IFB Ser. 07-25, Class KS, IO, 5.959s, 2037 7,912,028 728,619 IFB Ser. 07-21, Class S, IO, 5.959s, 2037 235,415 21,643 IFB Ser. 07-19, Class SJ, IO, 5.954s, 2037 20,518,140 1,687,207 IFB Ser. 07-7, Class EI, IO, 5.954s, 2037 24,676,869 1,990,683 IFB Ser. 07-7, Class JI, IO, 5.954s, 2037 9,224,694 963,704 IFB Ser. 07-1, Class S, IO, 5.954s, 2037 27,679,643 2,236,515 IFB Ser. 07-3, Class SA, IO, 5.954s, 2037 26,253,340 2,131,246 IFB Ser. 07-17, Class SI, IO, 5.947s, 2037 10,348,519 1,115,260 IFB Ser. 07-31, Class AI, IO, 5.939s, 2037 5,033,459 667,643 IFB Ser. 05-17, Class S, IO, 5.934s, 2035 6,144,221 689,382 IFB Ser. 07-62, Class S, IO, 5.909s, 2037 6,704,737 630,245 IFB Ser. 07-43, Class SC, IO, 5.859s, 2037 5,589,839 552,690 IFB Ser. 06-16, Class SJ, IO, 5.854s, 2036 15,111,417 1,361,388 IFB Ser. 05-27, Class SP, IO, 5.854s, 2035 12,683,493 1,342,167 IFB Ser. 05-3, Class SN, IO, 5.854s, 2035 16,218,044 1,722,843 IFB Ser. 04-87, Class SD, IO, 5.854s, 2034 13,159,839 1,467,059 IFB Ser. 09-66, IO, 5.849s, 2039 50,994,478 4,933,874 IFB Ser. 04-83, Class CS, IO, 5.834s, 2034 18,973,947 2,057,535 IFB Ser. 07-28, Class SB, IO, 5.804s, 2037 5,845,369 617,680 IFB Ser. 04-89, Class HS, IO, 5.754s, 2034 40,125,567 4,209,573 IFB Ser. 04-41, Class SG, IO, 5.754s, 2034 13,578,177 731,224 Ser. 08-30, PO, zero %, 2038 387,755 386,367 Ser. 07-73, Class MO, PO, zero %, 2037 157,144 139,833 Ser. 07-36, Class YO, PO, zero %, 2037 914,448 782,566 Ser. 07-48, Class MO, PO, zero %, 2037 780,957 681,713 Ser. 06-36, Class MO, PO, zero %, 2036 99,393 99,262 Ser. 06-36, Class OD, PO, zero %, 2036 179,135 150,482 Ser. 07-18, PO, zero %, 2035 1,031,546 928,123 Ser. 07-18, Class CO, PO, zero %, 2035 1,445,144 1,309,892 Ser. 06-64, PO, zero %, 2034 198,982 174,699 Ser. 99-31, Class MP, PO, zero %, 2029 25,632 21,623 FRB Ser. 07-73, Class KI, IO, zero %, 2037 1,573,934 24,901 FRB Ser. 07-73, Class KM, zero %, 2037 157,643 150,026 FRB Ser. 07-49, Class CF, zero %, 2037 54,613 54,447 FRB Ser. 07-35, Class VF, zero %, 2037 641,310 615,722 FRB Ser. 07-16, Class WF, zero %, 2037 1,603,417 1,584,720 FRB Ser. 06-56, Class YF, zero %, 2036 170,689 170,081 FRB Ser. 98-2, Class EA, PO, zero %, 2028 248,788 203,587 Greenwich Capital Commercial Funding Corp. FRB Ser. 06-GG7, Class A2, 6.032s, 2038 7,440,000 7,543,519 Ser. 05-GG5, Class A2, 5.117s, 2037 8,219,000 8,198,914 GS Mortgage Securities Corp. II FRB Ser. 07-GG10, Class A3, 5.999s, 2045 1,506,000 1,454,429 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.296s, 2039 505,006,028 8,272,345 GSMPS Mortgage Loan Trust 144A Ser. 05-RP1, Class 1AS, IO, 5.946s, 2035 40,136,508 4,364,845 Ser. 06-RP2, Class 1AS1, IO, 5.69s, 2036 110,757,188 11,352,612 Ser. 01-2, IO, 0.21s, 2032 1,046,815 5,199 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default)  409,597 7,373 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 6.051s, 2037 15,260,162 9,003,496 Impac CMB Trust FRB Ser. 05-4, Class 1A1A, 0.516s, 2035 17,748,620 11,447,860 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.356s, 2037 F $8,259,869 $4,171,234 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR25, Class 5A1, 5.957s, 2036 3,797,158 2,164,934 FRB Ser. 07-AR15, Class 1A1, 5.939s, 2037 6,537,906 3,661,227 FRB Ser. 07-AR9, Class 2A1, 5.89s, 2037 6,781,202 3,594,037 FRB Ser. 07-AR7, Class 2A1, 5.518s, 2037 7,191,755 3,793,651 FRB Ser. 05-AR31, Class 3A1, 5.512s, 2036 12,236,255 7,097,028 FRB Ser. 07-AR11, Class 1A1, 5.126s, 2037 4,996,273 2,648,024 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.93s, 2036 4,715,328 2,923,503 FRB Ser. 06-A6, Class 1A1, 0.406s, 2036 5,523,766 2,638,676 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-LD12, Class AM, 6.26s, 2051 1,121,000 770,635 FRB Ser. 07-LD12, Class A3, 6.188s, 2051 8,677,000 8,098,714 FRB Ser. 07-LD11, Class A3, 6.006s, 2049 1,878,000 1,786,127 Ser. 07-CB20, Class A3, 5.863s, 2051 3,771,000 3,607,749 Ser. 07-LD12, Class A2, 5.827s, 2051 22,111,000 22,172,073 Ser. 07-CB20, Class A4, 5.794s, 2051 7,011,000 6,078,261 Ser. 06-CB17, Class A4, 5.429s, 2043 6,485,000 6,085,953 Ser. 06-LDP9, Class A3, 5.336s, 2047 17,497,000 14,992,689 Ser. 08-C2, Class X, IO, 0.643s, 2051 260,780,199 3,488,900 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.112s, 2051 279,679,080 2,248,424 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,960,723 1,093,958 Ser. 98-C4, Class J, 5.6s, 2035 3,535,000 2,721,950 LB-UBS Commercial Mortgage Trust Ser. 07-C2, Class A3, 5.43s, 2040 18,881,000 15,321,291 Ser. 07-C1, Class A4, 5.424s, 2040 24,620,000 20,647,034 Ser. 07-C2, Class A2, 5.303s, 2040 13,360,000 13,319,569 Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 4,511,500 360,920 Ser. 04-1A, Class K, 5.45s, 2040 1,653,000 115,710 Ser. 04-1A, Class L, 5.45s, 2040 752,500 45,150 MASTR Alternative Loans Trust Ser. 06-3, Class 1A1, 6 1/4s, 2036 3,682,444 2,490,253 Merrill Lynch Capital Funding Corp. Ser. 06-4, Class XC, IO, 0.148s, 2049 200,361,459 2,250,841 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 5.259s, 2035 752,633 593,669 Ser. 96-C2, Class JS, IO, 2.261s, 2028 5,788,498 202,597 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.022s, 2050 1,006,000 872,194 FRB Ser. 07-C1, Class A2, 5.918s, 2050 6,757,000 6,767,133 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A2, 6.119s, 2049 1,229,000 1,193,359 Ser. 07-7, Class A2, 5.693s, 2050 5,171,000 5,142,099 Ser. 06-3, Class A4, 5.414s, 2046 4,497,000 4,224,176 Ser. 06-4, Class A2, 5.112s, 2049 5,897,000 5,863,223 Mezz Cap Commercial Mortgage Trust Ser. 07-C5, Class X, 4.85s, 2017 11,040,341 662,420 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.006s, 2037 7,655,418 765,542 27 MORTGAGE-BACKED Principal SECURITIES (51.1%)* cont. amount Value Morgan Stanley Capital I FRB Ser. 08-T29, Class A3, 6.458s, 2043 $2,439,000 $2,373,976 FRB Ser. 07-IQ15, Class A2, 6.036s, 2049 10,750,000 10,809,609 Ser. 07-HQ13, Class A2, 5.649s, 2044 10,291,000 10,187,903 Ser. 07-IQ13, Class A3, 5.331s, 2044 14,693,000 13,197,899 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 13,869,752 970,883 Morgan Stanley Mortgage Loan Trust FRB Ser. 07-11AR, Class 2A1, 6.343s, 2037 18,161,580 8,808,366 FRB Ser. 07-14AR, Class 6A1, 6.233s, 2037 12,558,202 7,409,339 Ser. 06-6AR, Class 2A, 5.411s, 2036 24,726,252 15,083,014 Ser. 05-5AR, Class 2A1, 3.991s, 2035 6,079,432 3,526,070 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.183s, 2030 2,378,284 1,688,582 Ser. 97-MC2, Class X, IO, 1.988s, 2012 17,011 430 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 880,000 545,600 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 11,998,655 7,559,153 STRIPS 144A Ser. 03-1A, Class M, 5s, 2018 1,339,000 736,450 Ser. 03-1A, Class N, 5s, 2018 1,590,000 810,900 Ser. 04-1A, Class M, 5s, 2018 1,438,000 704,620 Ser. 04-1A, Class N, 5s, 2018 1,371,000 562,110 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 2,605,143 1,507,523 FRB Ser. 06-9, Class 1A1, 5.653s, 2036 4,302,602 2,278,651 FRB Ser. 06-12, Class 1A1, 0.406s, 2037 33,640,522 18,502,287 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.004s, 2037 17,438,293 1,874,616 Ser. 05-RF7, Class A, IO, 5.65s, 2035 23,474,764 2,435,507 Ser. 07-4, Class 1A4, IO, 1s, 2037 18,287,909 544,614 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.951s, 2035 22,888,994 2,431,956 Ser. 06-RF1, IO, 5.778s, 2036 681,570 70,713 Ser. 05-RF3, Class 1A, IO, 5.717s, 2035 20,119,953 2,087,445 Ser. 07-RF1, Class 1A, IO, 5.371s, 2037 19,064,530 1,834,961 Titan Europe PLC 144A FRB Ser. 05-CT2A, Class E, 7.095s, 2014 (United Kingdom) GBP 1,094,530 1,161,440 FRB Ser. 05-CT1A, Class D, 7.095s, 2014 (United Kingdom) GBP 2,491,896 1,296,191 Ursus EPC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) F GBP 1,474,166 471,964 Ser. 1-A, Class X1, IO, 4.925s, 2012 (Ireland) F GBP 5,000 479 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 6.1s, 2051 $22,517,000 21,679,395 Ser. 07-C31, Class A3, 5.483s, 2047 2,576,000 2,394,120 Ser. 07-C31, Class A2, 5.421s, 2047 14,775,000 14,473,708 Ser. 07-C34, IO, 0.52s, 2046 75,895,493 1,094,772 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.543s, 2018 3,292,000 987,600 Wells Fargo Alternative Loan Trust FRB Ser. 07-PA6, Class A1, 6.558s, 2037 29,816,218 16,934,680 Total mortgage-backed securities (cost $1,195,087,470) CORPORATE BONDS Principal AND NOTES (21.0%)* amount Value Basic materials (1.4%) Beverage Packaging Holdings Luxembourg II SA company guaranty sr. notes Ser. REGS, 8s, 2016 (Luxembourg) EUR 939,000 $1,388,822 Builders FirstSource, Inc. company guaranty sr. notes FRN 4.69s, 2012 $1,195,000 1,033,675 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.299s, 2013 (Netherlands) 1,290,000 1,051,350 Cognis GmbH sr. sec. notes FRN Ser. REGS, 2.773s, 2013 (Netherlands) EUR 932,000 1,189,673 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 $651,000 720,168 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 4,647,000 4,937,438 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 1,114,000 1,183,625 Georgia-Pacific Corp. notes 8 1/8s, 2011 230,000 238,625 Georgia-Pacific Corp. sr. unsec. unsub. notes 9 1/2s, 2011 212,000 225,780 Grief, Inc. 144A sr. notes 7 3/4s, 2019 360,000 370,800 Hanson PLC, Ltd. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 (United Kingdom) 1,260,000 1,296,225 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 339,000 291,540 International Paper Co. sr. unsec. notes 9 3/8s, 2019 491,000 572,015 Lecta S.A. company guaranty sr. sec. notes FRN Ser. REGS, 3.498s, 2014 (Luxembourg) EUR 1,037,000 1,224,995 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 $951,000 1,014,447 Nalco Co. 144A sr. notes 8 1/4s, 2017 631,000 662,550 NewPage Holding Corp. sr. unsec. unsub. notes FRN 8.579s, 2013  404,726 74,874 Novelis, Inc. company guaranty 7 1/4s, 2015 701,000 606,365 Novelis, Inc. 144A sr. unsec. notes 11 1/2s, 2015 450,000 454,500 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 352,000 546,175 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $320,000 345,600 Rhodia SA sr. unsec. FRN Ser. REGS, 3.746s, 2013 (France) EUR 1,890,000 2,459,808 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 465,000 680,946 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.123s, 2015 (Germany) EUR 1,050,000 1,353,106 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,385,000 1,218,800 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 572,000 547,690 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 1,251,000 1,257,255 Teck Resources, Ltd. sr. notes 10 3/4s, 2019 (Canada) 1,092,000 1,269,450 28 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Basic materials cont. Teck Resources, Ltd. sr. notes 10 1/4s, 2016 (Canada) $1,477,000 $1,669,010 Teck Resources, Ltd. sr. notes 9 3/4s, 2014 (Canada) 2,098,000 2,307,800 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 570,000 421,800 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. sec. notes 11 1/2s, 2014 1,052,000 1,078,300 Weyerhaeuser Co. sr. unsec. notes 7 3/8s, 2019 690,000 685,962 Capital goods (0.9%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 394,000 380,210 Ardagh Glass Finance B.V. company guaranty sr. notes Ser. REGS, 8 7/8s, 2013 (Netherlands) EUR 723,000 1,085,230 Ball Corp. company guaranty sr. unsec. notes 7 3/8s, 2019 $147,000 149,205 Ball Corp. company guaranty sr. unsec. notes 7 1/8s, 2016 218,000 222,360 BBC Holding Corp. sr. notes 8 7/8s, 2014 1,930,000 1,838,325 Belden CDT, Inc. 144A company guaranty sr. sub. notes 9 1/4s, 2019 500,000 520,000 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 370,000 314,500 Bombardier, Inc. 144A sr. unsec. notes FRN 3.998s, 2013 (Canada) EUR 506,000 702,574 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $2,057,000 2,077,570 General Cable Corp. company guaranty sr. unsec. notes FRN 2.972s, 2015 495,000 434,363 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/2s, 2012 597,000 602,970 Impress Holdings BV company guaranty sr. sec. bond FRB Ser. REGS, 4.121s, 2013 (Netherlands) EUR 816,000 1,123,253 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 $3,102,000 3,125,265 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 2,734,000 2,556,706 RBS Global, Inc. / Rexnord Corp. company guaranty 9 1/2s, 2014 1,887,000 1,830,390 Rexam PLC jr. sub. FRN 6 3/4s, 2067 (United Kingdom) EUR 235,000 306,520 Ryerson Tull, Inc. company guaranty sr. sec. notes 12 1/4s, 2015 $2,012,000 1,911,400 Spirit Aerosystems Inc. 144A company guaranty sr. notes 7 1/2s, 2017 340,000 338,300 TD Funding Corp. company guaranty 7 3/4s, 2014 1,882,000 1,867,885 TD Funding Corp. 144A sr. sub. notes 7 3/4s, 2014 ∆ 585,000 568,181 Titan International, Inc. company guaranty 8s, 2012 569,000 550,508 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Communication services (2.3%) American Tower Corp. sr. unsec. notes 7s, 2017 $1,600,000 $1,640,000 Cablecom SCA sr. notes Ser. REGS, 8s, 2016 (Netherlands) EUR 469,000 652,463 Cablevision Systems Corp. sr. unsec. notes Ser. B, 8s, 2012 $416,000 433,680 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default)  246,000 2,460 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default)  306,000 344,250 CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default)  2,677,000 2,998,240 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 790,000 813,700 Centennial Communications Corp. sr. unsec. notes FRN 6.347s, 2013 240,000 234,000 Cincinnati Bell, Inc. company guaranty 7s, 2015 1,294,000 1,255,180 Cricket Communications, Inc. company guaranty 9 3/8s, 2014 1,765,000 1,791,475 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 ### 2,065,000 2,121,788 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 2,830,000 2,914,900 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014 358,000 375,900 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 1,095,000 1,018,350 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,171,000 2,198,138 Global Crossing UK Finance PLC company guaranty 11 3/4s, 2014 (United Kingdom) GBP 950,000 1,505,270 Global Crossing, Ltd. 144A sr. sec. notes 12s, 2015 (United Kingdom) $150,000 157,500 iesy Hessen GmbH & Co. company guaranty FRN Ser. REGS, 3.778s, 2013 (Germany) EUR 1,641,000 2,298,955 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) $4,551,000 4,710,285 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 7/8s, 2015 (Bermuda) 1,672,000 1,701,260 iPCS, Inc. company guaranty sr. notes FRN 2.608s, 2013 575,000 485,875 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 2,375,000 2,092,969 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 370,000 378,325 NII Capital Corp. 144A company guaranty sr. notes 10s, 2016 410,000 426,400 Nordic Telephone Co. Holdings ApS sec. notes Ser. REGS, 8 1/4s, 2016 (Denmark) EUR 1,436,000 2,218,537 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 $740,000 671,550 29 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Communication services cont. Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $2,985,000 $2,947,688 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 610,000 616,100 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 4,691,000 4,937,278 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 1,375,000 1,185,938 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 1,852,000 1,889,040 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8 1/4s, 2019 580,000 597,400 SBA Telecommunications, Inc. 144A company guaranty sr. notes 8s, 2016 1,130,000 1,155,425 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 6,490,000 6,457,550 UPC Holdings BV sr. notes Ser. REGS, 8 5/8s, 2014 (Netherlands) EUR 355,000 525,061 West Corp. company guaranty 9 1/2s, 2014 $1,298,000 1,272,040 Wind Acquisition Finance SA sr. notes Ser. REGS, 11 3/4s, 2017 (Netherlands) EUR 1,168,000 1,907,117 Consumer cyclicals (3.9%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 $140,000 150,500 Affinion Group, Inc. company guaranty 11 1/2s, 2015 1,615,000 1,659,413 Affinion Group, Inc. company guaranty 10 1/8s, 2013 1,835,000 1,885,463 Affinity Group, Inc. sr. sub. notes 9s, 2012 3,678,000 2,565,405 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  1,224,000 1,138,320 AMC Entertainment, Inc. company guaranty 11s, 2016 1,152,000 1,226,880 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 948,000 914,820 American Casino & Entertainment Properties LLC 144A sr. notes 11s, 2014 1,135,000 1,010,150 Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 720,000 525,600 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 1,325,000 1,185,875 Building Materials Corp. company guaranty notes 7 3/4s, 2014 1,525,000 1,467,813 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default)  1,453,443 1,140,953 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 1,145,000 1,076,300 Cirsa Capital Luxembourg SA company guaranty Ser. REGS, 7 7/8s, 2012 (Luxembourg) EUR 469,000 662,765 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 $1,240,000 675,800 Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 1,140,000 957,600 Codere Finance Luxembourg SA sr. sec. notes Ser. REGS, 8 1/4s, 2015 (Luxembourg) EUR 1,428,000 1,882,047 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Consumer cyclicals cont. D.R. Horton, Inc. sr. notes 7 7/8s, 2011 $3,460,000 $3,633,000 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 588,000 629,160 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 4,223,000 4,275,788 Echostar DBS Corp. company guaranty 6 5/8s, 2014 6,614,000 6,432,115 Europcar Groupe SA company guaranty sr. sub. bond FRB Ser. REGS, 4.373s, 2013 (France) EUR 947,000 1,220,372 Fiat Finance Lux, Ltd. SA company guaranty Ser. EMTN, 7 5/8s, 2014 (Italy) EUR 1,424,000 2,152,369 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 $3,553,000 3,632,943 Ford Motor Credit Co., LLC sr. unsec. FRN 3.26s, 2012 155,000 139,500 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 1,539,000 1,581,323 Ford Motor Credit Corp. sr. unsec. unsub. notes 7 1/2s, 2012 575,000 552,096 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 2,232,000 2,421,720 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 810,000 813,774 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 235,000 206,213 Harrahs Operating Co., Inc. 144A sr. sec. notes 11 1/4s, 2017 1,165,000 1,176,650 Host Marriott LP sr. notes Ser. M, 7s, 2012 R 4,015,000 4,050,131 Interpublic Group of Companies, Inc. (The) 144A sr. unsec. notes 10s, 2017 1,105,000 1,193,400 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 1,775,000 2,339,379 Jarden Corp. company guaranty 7 1/2s, 2017 $1,410,000 1,371,225 Lamar Media Corp. company guaranty 7 1/4s, 2013 1,220,000 1,200,175 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 655,000 709,038 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 3,942,000 4,099,680 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 340,000 344,250 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 3,326,000 3,459,040 Liberty Media, LLC sr. notes 5.7s, 2013 613,000 580,818 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 917,000 1,295,855 Masco Corp. sr. unsec. unsub. notes 6 1/8s, 2016 $1,339,000 1,269,223 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 1,765,000 639,813 Meritage Homes Corp. company guaranty 6 1/4s, 2015 292,000 268,640 Meritage Homes Corp. sr. notes 7s, 2014 332,000 311,250 30 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Consumer cyclicals cont. MGM Mirage, Inc. company guaranty 8 1/2s, 2010 $233,000 $231,253 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 627,000 524,329 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 1,475,000 1,482,375 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  1,752,000 1,379,700 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 2,600,000 2,808,000 Penn National Gaming, Inc. 144A sr. unsec. sub. notes 8 3/4s, 2019 300,000 300,750 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 1,295,000 1,146,075 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 1,386,000 1,386,000 Pinnacle Entertainment, Inc. 144A sr. notes 8 5/8s, 2017 310,000 311,550 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 1,286,000 932,350 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 525,000 485,625 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 1,549,000 1,579,980 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 705,000 616,875 Station Casinos, Inc. sr. notes 6s, 2012 (In default)  2,191,000 646,345 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 906,000 942,240 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 567,000 578,340 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 (In default)  1,976,000 1,363,440 Travelport LLC company guaranty 9 7/8s, 2014 958,000 926,865 Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default)  517,000 62,040 TUI AG sr. unsec. notes 7 3/8s, 2011 (Germany) EUR 216,000 298,913 TVN Finance Corp. PLC notes 9 1/2s, 2013 (United Kingdom) EUR 770,000 992,277 Univision Communications, Inc. 144A company guaranty unsec. notes 9 3/4s, 2015  $2,678,612 2,062,531 Visant Corp. Company guaranty sr. unsec. sub. notes company guaranty 7 5/8s, 2012 4,138,000 4,143,173 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 440,000 457,600 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  331,000 622 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  966,000 1,208 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Consumer staples (0.2%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) F  $562,539 $8,687 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,280,000 1,113,600 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,000 995 Great Atlantic & Pacific Tea Co. 144A sr. notes 11 3/8s, 2015 565,000 572,063 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 2,069,000 2,110,380 Rite Aid Corp. company guaranty 9 1/2s, 2017 1,114,000 902,340 Rite Aid Corp. sec. notes 7 1/2s, 2017 1,275,000 1,122,000 Energy (4.1%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 5,575,000 5,484,406 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 1,310,000 1,054,550 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 5,575,000 5,540,156 Complete Production Services, Inc. company guaranty 8s, 2016 2,195,000 1,997,450 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 3,895,000 3,865,788 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 945,000 770,175 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 250,000 266,250 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,870,000 1,855,975 Dong Energy A/S jr. unsec. sub. notes FRN 5 1/2s, 2035 (Denmark) EUR 819,000 1,144,642 Empresa Nacional del Petroleo 144A sr. unsec. notes 6 1/4s, 2019 (Chile) $3,000,000 3,203,121 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 3,632,000 3,454,940 Forest Oil Corp. sr. notes 8s, 2011 3,730,000 3,785,950 Gaz Capital for Gazprom 144A sr. unsec. notes 7.288s, 2037 (Russia) 1,280,000 1,196,800 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 1,810,000 1,692,350 Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 740,000 780,722 Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 375,000 418,279 Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 1,090,000 998,767 Harvest Operations Corp. sr. notes 7 7/8s, 2011 4,610,000 4,448,650 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 2,440,000 2,440,000 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 4,355,000 4,039,263 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 825,000 783,750 Lukoil International Finance 144A company guaranty 6.656s, 2022 (Russia) 2,380,000 2,213,400 31 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Energy cont. Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 $2,650,000 $2,603,625 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 1,612,653 1,634,725 Peabody Energy Corp. company guaranty 7 3/8s, 2016 2,925,000 2,954,250 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 1,140,000 1,101,168 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 1,500,000 1,410,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 3,200,000 3,680,000 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 742,000 762,405 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 19,560,000 11,980,500 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 3,200,000 1,496,000 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 3,000,000 1,432,500 Petroleos de Venezuela SA sr. unsec. bonds zero %, 2011 (Venezuela) 7,080,000 5,345,400 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 1,165,000 1,319,363 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 2,395,000 2,240,834 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 1,465,000 1,443,025 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 535,000 530,988 Plains Exploration & Production Co. company guaranty 7s, 2017 580,000 552,450 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 1,180,000 1,271,450 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 2,100,000 2,236,500 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 2,215,000 2,270,375 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 1,090,000 1,084,550 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,960,000 1,886,500 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 1,055,000 991,700 Williams Cos., Inc. (The) notes 7 3/4s, 2031 1,140,000 1,195,379 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 1,309,000 1,413,262 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Financials (4.6%) Banco Do Brasil 144A sr. unsec. 5.113s, 2017 (Brazil) BRL 2,155,000 $1,198,047 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.24s, 2012 $6,436,875 5,671,685 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 212,000 197,160 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 1,379,000 1,268,680 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 237,000 223,965 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 1,304,000 1,199,680 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.561s, 2014 168,000 130,200 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 765,000 794,420 HSBC Capital Funding LP/ Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 1,092,000 1,403,808 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $375,000 349,219 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 270,000 260,550 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 2,500,000 1,698,250 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 10.82s, 2011 RUB 102,000,000 3,216,562 JPMorgan Chase & Co. 144A unsec. unsub. notes 0.163s, 2012 INR 76,000,000 1,703,680 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 $860,000 877,200 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 1,024,000 983,040 Liberty Mutual Insurance 144A notes 7.697s, 2097 2,900,000 2,227,652 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 0.704s, 2011 1,500,000 1,459,854 MetLife Capital Trust X 144A collateral trust FRB 9 1/4s, 2068 935,000 1,000,703 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 12,910,000 12,302,326 Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Russia) 1,890,000 1,943,676 Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Russia) 6,575,000 6,757,785 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 1,398,000 1,468,319 UBS Luxembourg SA for Sberbank sub. bonds stepped-coupon 6.23s (7.429s, 2/11/10), 2015 (Russia)  2,370,000 2,368,460 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.315s, 2014 245,000 203,656 VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 3,035,000 2,830,138 32 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Financials cont. VTB Capital SA 144A bonds 6 1/4s, 2035 (Russia) $21,606,000 $20,147,570 VTB Capital SA 144A notes 7 1/2s, 2011 (Russia) 4,646,000 4,791,188 VTB Capital SA 144A notes 6 7/8s, 2018 (Russia) 18,211,000 17,937,835 VTB Capital SA 144A sec. notes 6.609s, 2012 (Russia) 18,369,000 18,262,460 Health care (1.3%) Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 819,000 1,118,352 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 $924,000 947,100 DaVita, Inc. company guaranty 6 5/8s, 2013 1,134,000 1,122,660 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 920,000 938,400 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  1,686,000 1,753,440 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,044,000 1,079,235 HCA, Inc. sr. sec. notes 9 1/8s, 2014 1,204,000 1,243,130 Omnicare, Inc. company guaranty 6 3/4s, 2013 1,210,000 1,170,675 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 3,350,000 3,224,375 Select Medical Corp. company guaranty 7 5/8s, 2015 2,678,000 2,507,278 Service Corporation International debs. 7 7/8s, 2013 465,000 455,700 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 3,922,000 3,814,145 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 585,000 582,075 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,505,000 1,204,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  796,575 633,277 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 383,000 422,258 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 2,405,000 2,513,225 Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 2,466,000 2,515,320 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 2,840,000 2,982,000 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 R 1,350,000 1,306,125 Technology (0.9%) Advanced Micro Devices, Inc. sr. notes 7 3/4s, 2012 2,334,000 2,100,600 Avago Technologies Finance company guaranty sr. unsec. notes 10 1/8s, 2013 (Singapore) 380,000 399,950 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,973,000 1,768,301 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 685,000 638,763 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 652,000 602,285 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Technology cont. First Data Corp. company guaranty sr. unsec. notes zero %, 2015  $1,037,000 $881,450 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 1,028,000 884,080 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 3,918,000 2,997,270 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 59,000 39,235 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 2,300,000 2,323,000 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 755,000 777,650 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default)  81,000 101 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 586,000 547,910 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 1,910,000 1,948,200 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 3,826,000 3,864,260 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 2,023,000 2,093,805 Transportation (0.1%) British Airways PLC sr. unsec. 8 3/4s, 2016 (United Kingdom) GBP 947,000 1,369,153 Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 $1,327,000 1,268,944 RailAmerica, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 925,000 968,938 Utilities and power (1.3%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 565,000 568,531 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 2,302,000 2,345,163 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 692,000 762,293 Cenrais Electricas Brasileiras SA 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 500,000 540,000 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 2,495,000 2,557,767 Dynegy-Roseton Danskamme sec. bonds 7.27s, 2010 897,984 895,739 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 654,000 572,250 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 305,000 285,938 Edison Mission Energy sr. unsec. notes 7.2s, 2019 605,000 490,050 Edison Mission Energy sr. unsec. notes 7s, 2017 90,000 75,150 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,315,000 1,597,672 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 490,000 491,225 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 2,575,000 2,748,813 33 CORPORATE BONDS Principal AND NOTES (21.0%)* cont. amount Value Utilities and power cont. Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 $530,000 $537,950 NRG Energy, Inc. sr. notes 7 3/8s, 2016 1,015,000 982,013 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 4,695,000 4,859,325 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 1,649,000 1,696,409 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 1,165,000 1,217,769 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 1,500,000 1,602,462 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 520,000 554,092 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 61,000 64,100 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 819,000 1,167,777 Veolia Environnement sr. unsub. notes Ser. EMTN, 5 3/8s, 2018 (France) EUR 3,125,000 4,875,537 Total corporate bonds and notes (cost $527,254,196) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (16.0%)* amount Value U.S. Government Guaranteed Mortgage Obligations (1.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, October 1, 2039 $3,000,000 $3,191,250 4 1/2s, TBA, October 1, 2039 40,000,000 40,593,752 U.S. Government Agency Mortgage Obligations (14.3%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, October 1, 2039 4,000,000 4,273,750 6s, TBA, October 1, 2024 3,000,000 3,195,000 5 1/2s, January 1, 2038 115,818 121,369 5 1/2s, TBA, October 1, 2024 4,000,000 4,228,750 4 1/2s, TBA, November 1, 2039 66,000,000 66,621,331 4 1/2s, TBA, October 1, 2039 276,000,000 279,536,250 4s, TBA, October 1, 2024 1,000,000 1,017,344 Total U.S. government and agency mortgage obligations (cost $399,068,323) ASSET-BACKED Principal SECURITIES (9.4%)* amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 0.936s, 2035 $333,640 $133,461 FRB Ser. 05-4, Class A2C, 0.456s, 2035 111,685 98,467 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.396s, 2036 478,000 128,263 FRB Ser. 06-HE3, Class A2C, 0.396s, 2036 429,000 123,599 Ameriquest Mortgage Securities, Inc. FRB Ser. 03-8, Class M2, 1.996s, 2033 900,171 190,321 Arcap REIT, Inc. 144A Ser. 03-1A, Class E, 7.11s, 2038 F 2,906,000 523,080 Ser. 04-1A, Class E, 6.42s, 2039 F 1,768,000 318,240 ASSET-BACKED Principal SECURITIES (9.4%)* cont. amount Value Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.516s, 2033 $109,276 $16,836 FRB Ser. 06-W4, Class A2C, 0.406s, 2036 761,000 233,404 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.246s, 2033 695,735 459,705 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.436s, 2036 112,032 58,101 FRB Ser. 06-HE4, Class A5, 0.406s, 2036 411,633 257,665 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 0.946s, 2033 1,700,027 816,013 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.121s, 2034 326,332 44,719 FRB Ser. 05-HE1, Class M3, 1.176s, 2035 1,007,000 198,479 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 4,228,684 2,410,350 Ser. 00-A, Class A2, 7.575s, 2030 910,907 501,443 Ser. 99-B, Class A4, 7.3s, 2016 4,562,710 2,360,116 Ser. 99-B, Class A3, 7.18s, 2015 6,758,564 3,551,605 Capital Auto Receivables Asset Trust 144A Ser. 06-1, Class D, 7.16s, 2013 1,000,000 1,000,340 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.666s, 2035 212,735 119,364 FRB Ser. 07-OPX1, Class A1A, 0.316s, 2037 7,388,502 4,433,101 Conseco Finance Securitizations Corp. Ser. 00-4, Class A6, 8.31s, 2032 21,855,173 16,646,605 Ser. 00-5, Class A7, 8.2s, 2032 492,000 397,580 Ser. 00-1, Class A5, 8.06s, 2031 3,086,612 2,206,921 Ser. 00-4, Class A5, 7.97s, 2032 1,268,553 942,526 Ser. 01-3, Class M2, 7.44s, 2033 197,488 8,507 Ser. 01-4, Class A4, 7.36s, 2033 1,288,869 1,183,947 Ser. 00-6, Class A5, 7.27s, 2031 4,339,666 3,915,337 Ser. 01-3, Class A4, 6.91s, 2033 8,465,409 7,542,646 FRB Ser. 01-4, Class M1, 2.011s, 2033 2,391,000 894,533 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.766s, 2035 226,000 158,248 FRB Ser. 05-14, Class 3A2, 0.486s, 2036 93,062 77,072 Countrywide Asset-Backed Certificates FRB Ser. 06-4, Class 2A2, 0.426s, 2036 6,964,458 4,851,442 Credit-Based Asset Servicing and Securitization FRB Ser. 07-CB1, Class AF1A, 0.316s, 2037 5,833,145 2,865,241 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 3,427,000 1,130,910 Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.916s, 2035 328,020 31,387 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF7, Class 2A3, 0.396s, 2036 790,000 287,079 Fort Point CDO, Ltd. FRB Ser. 03-2A, Class A2, 1.398s, 2038 1,229,000 24,580 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.576s, 2036 1,107,000 449,125 FRB Ser. 06-2, Class 2A3, 0.416s, 2036 1,320,000 538,697 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.246s, 2037 614,000 61,400 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 3,514,000 3,518,217 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 7.589s, 2043 F GBP 4,838,514 1,377,915 FRB Ser. 03-2, Class 2C1, 5.2s, 2043 F EUR 10,080,000 2,870,588 34 ASSET-BACKED Principal SECURITIES (9.4%)* cont. amount Value Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $6,234,092 $5,454,831 Ser. 94-4, Class B2, 8.6s, 2019 2,667,897 1,408,162 Ser. 93-1, Class B, 8.45s, 2018 1,501,296 1,304,714 Ser. 99-5, Class A5, 7.86s, 2030 23,647,257 19,611,356 Ser. 96-8, Class M1, 7.85s, 2027 2,979,000 2,415,492 Ser. 95-8, Class B1, 7.3s, 2026 2,796,090 1,978,792 Ser. 95-4, Class B1, 7.3s, 2025 2,737,142 2,205,824 Ser. 95-F, Class B2, 7.1s, 2021 246,033 187,733 Ser. 99-3, Class A7, 6.74s, 2031 3,284,480 2,693,273 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45s, 2025 172,590 126,425 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 11,494,587 8,276,102 Ser. 99-5, Class M1A, 8.3s, 2026 343,000 272,067 Ser. 99-5, Class A4, 7.59s, 2028 163,192 157,600 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 F 216,764 214,596 GSAA Home Equity Trust FRB Ser. 07-4, Class A1, 0.346s, 2037 F 47,921,440 21,813,025 FRB Ser. 06-19, Class A1, 0.336s, 2036 21,050,434 10,840,974 GSAMP Trust FRB Ser. 06-HE5, Class A2C, 0.396s, 2036 1,965,000 539,743 FRB Ser. 07-HE2, Class A2A, 0.366s, 2047 7,960,925 6,022,439 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.246s, 2030 2,467,374 123,369 FRB Ser. 05-1A, Class E, 2.046s, 2030 537,087 26,854 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.964s, 2036 285,768 157,172 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.576s, 2036 551,000 211,443 JPMorgan Mortgage Acquisition Corp. FRB Ser. 05-OPT2, Class M11, 2.496s, 2035 296,730 2,671 FRB Ser. 06-FRE1, Class A4, 0.536s, 2035 470,000 238,106 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 5,179,963 3,130,579 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.246s, 2036 11,120,000 778,400 FRB Ser. 02-1A, Class FFL, 2.996s, 2037 7,500,000 1,125,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 7,349,237 3,527,634 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.866s, 2035 1,150,000 391,917 FRB Ser. 06-4, Class 2A4, 0.506s, 2036 532,000 183,599 FRB Ser. 06-1, Class 2A3, 0.436s, 2036 456,182 210,738 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.496s, 2032 6,357,565 5,113,841 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.396s, 2036 278,000 121,260 Merrill Lynch Mortgage Investors Trust FRB Ser. 07-MLN1, Class A2A, 0.356s, 2037 23,131,951 14,746,619 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 936,572 768,030 Morgan Stanley ABS Capital I FRB Ser. 04-HE8, Class B3, 3.446s, 2034 514,238 43,703 FRB Ser. 05-HE2, Class M5, 0.926s, 2035 665,182 412,212 FRB Ser. 05-HE1, Class M3, 0.766s, 2034 720,000 515,284 FRB Ser. 06-NC4, Class M2, 0.546s, 2036 1,007,000 4,077 ASSET-BACKED Principal SECURITIES (9.4%)* cont. amount Value N-Star Real Estate CDO, Ltd. 144A FRB Ser. 1A, Class C1A, 3.372s, 2038 $2,000,000 $715,400 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 138,886 131,875 Neon Capital, Ltd. 144A limited recourse sec. notes Ser. 95, 2.319s, 2013 (Cayman Islands) F g 2,028,770 683,243 limited recourse sec. notes Ser. 97, 1.105s, 2013 (Cayman Islands) F g 2,649,208 690,646 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 3.321s, 2033 52,684 23,037 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.406s, 2036 663,000 362,064 FRB Ser. 06-2, Class A2C, 0.396s, 2036 663,000 339,745 Oakwood Mortgage Investors, Inc. Ser. 96-C, Class B1, 7.96s, 2027 1,137,116 568,558 Ser. 99-D, Class A1, 7.84s, 2029 5,873,787 5,077,102 Ser. 02-B, Class A4, 7.09s, 2032 2,459,617 1,921,055 Ser. 99-B, Class A4, 6.99s, 2026 6,289,882 5,143,243 Ser. 01-D, Class A4, 6.93s, 2031 150,664 108,392 Ser. 01-C, Class A2, 5.92s, 2017 7,871,188 3,321,830 Ser. 02-C, Class A1, 5.41s, 2032 8,684,170 6,382,865 Ser. 01-C, Class A1, 5.16s, 2012 705,258 266,361 Ser. 01-E, Class A2, 5.05s, 2019 5,538,510 3,378,491 Ser. 02-A, Class A2, 5.01s, 2020 380,345 198,143 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 552,946 482,488 FRB Ser. 01-B, Class A2, 0.618s, 2018 235,384 167,821 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.076s, 2036 465,000 76,193 Peoples Financial Realty Mortgage Securities Trust FRB Ser. 06-1, Class 1A2, 0.376s, 2036 1,028,482 344,281 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.436s, 2036 434,153 247,056 FRB Ser. 07-RZ1, Class A2, 0.406s, 2037 657,000 353,966 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 0.976s, 2035 1,473,727 1,092,850 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default)  73,702 1 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.896s, 2035 720,000 3,592 FRB Ser. 07-NC2, Class A2B, 0.386s, 2037 616,000 208,922 FRB Ser. 07-BR5, Class A2A, 0.376s, 2037 2,479,001 1,648,536 FRB Ser. 07-BR4, Class A2A, 0.336s, 2037 2,053,467 1,273,150 FRB Ser. 07-BR3, Class A2A, 0.316s, 2037 12,961,202 8,684,005 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, PO, 0.456s, 2036 1,124,000 394,154 FRB Ser. 06-FRE1, Class A2B, 0.426s, 2036 526,210 223,539 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.416s, 2036 532,000 341,115 FRB Ser. 06-3, Class A3, 0.406s, 2036 1,974,000 1,054,213 South Coast Funding 144A FRB Ser. 3A, Class A2, 1.664s, 2038 2,070,000 20,700 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.506s, 2036 532,000 46,346 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 214,382 24,118 35 ASSET-BACKED Principal SECURITIES (9.4%)* cont. amount Value TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 $3,688,000 $221,280 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 2,403,000 180,225 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.356s, 2037 5,038,804 3,124,058 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.566s, 2037 235,000 75,614 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.404s, 2044 (United Kingdom) 1,277,534 153,304 Total asset-backed securities (cost $327,647,148) FOREIGN GOVERNMENT Principal BONDS AND NOTES (5.3%)* amount Value Argentina (Republic of) bonds Ser. VII, zero %, 2013 $1,585,000 $1,258,490 Argentina (Republic of) bonds FRB zero %, 2013 6,903,000 2,771,555 Argentina (Republic of) sr. unsec. unsub. bonds zero %, 2015 16,258,000 12,095,952 Argentina (Republic of) sr. unsec. unsub. bonds 10 1/2s, 2012 ARS 6,340,000 1,236,300 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.943s, 2012 $88,871,000 26,741,284 Argentina (Republic of) sr. unsec. unsub. notes Ser. $dis, 8.28s, 2033 5,000,167 3,370,113 Banco Nacional de Desenvolvimento Economico e Social 144A notes 6 1/2s, 2019 2,285,000 2,427,813 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 540,000 567,675 Brazil (Federal Republic of) notes zero %, 2017 BRL 7,250 3,691,642 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 $3,360,000 3,612,000 Brazil (Federal Republic of) sr. unsec. bonds 6s, 2017 4,050,000 4,361,526 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 CAD 1,550,000 1,805,857 Ecuador (Republic of) regs notes Ser. REGS, 9 3/8s, 2015 $500,000 436,400 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 2,560,000 3,587,328 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 1,875,000 2,071,875 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 1,310,000 1,402,342 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 3,255,000 3,196,801 Iraq (Republic of) 144A bonds 5.8s, 2028 2,905,000 2,222,325 Japan (Government of) 10 yr bonds Ser. 244, 1s, 2012 JPY 23,000,000 261,995 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 599,500,000 7,191,391 Peru (Republic of) sr. unsec. unsub. bonds 8 3/4s, 2033 $2,510,000 3,322,713 Peru (Republic of) sr. unsec. unsub. notes 7 1/8s, 2019 2,718,000 3,105,315 FOREIGN GOVERNMENT Principal BONDS AND NOTES (5.3%)* cont. amount Value Republic of Indonesia 144A sr. unsec. unsub. bonds 6 7/8s, 2018 $3,775,000 $4,058,125 Russia (Federation of) unsub. 5s, 2030 2,653,479 2,859,309 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 2,565,000 2,859,975 Turkey (Republic of) bonds 16s, 2012 TRY 885,000 676,880 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $1,660,000 1,816,306 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 11,515,000 12,575,762 United Mexican States sr. unsec. notes Ser. A, 6.05s, 2040 (Mexico) 725,000 723,188 Venezuela (Republic of) bonds 8 1/2s, 2014 5,700,000 5,106,288 Venezuela (Republic of) unsec. bonds Ser. REGS, 5 3/4s, 2016 1,000,000 735,000 Venezuela (Republic of) unsec. note FRN Ser. REGS, 1.505s, 2011 3,250,000 2,894,255 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 4,150,000 4,112,360 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 4,935,000 5,056,204 Total foreign government bonds and notes (cost $125,096,713) SENIOR LOANS (3.8%)* c Principal amount Value Basic materials (0.1%) Georgia-Pacific Corp. bank term loan FRN Ser. C, 3.597s, 2014 $197,946 $196,420 Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.369s, 2012 359,470 345,316 Novelis, Inc. bank term loan FRN Ser. B, 2.422s, 2014 1,995,991 1,824,194 Novelis, Inc. bank term loan FRN Ser. B, 2.27s, 2014 907,242 829,155 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 6s, 2014 259,270 261,863 Capital goods (0.4%) Graham Packaging Co., LP bank term loan FRN Ser. B, 2.563s, 2011 385,158 375,409 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 2.598s, 2014 185,456 140,947 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.372s, 2014 3,622,235 2,752,899 Manitowoc Co., Inc. (The) bank term loan FRN Ser. A, 4.807s, 2013 1,375,000 1,275,313 Mueller Water Products, Inc. bank term loan FRN Ser. B, 6s, 2014 540,722 524,500 Polypore, Inc. bank term loan FRN Ser. B, 2.52s, 2014 1,020,283 952,690 Sensata Technologies BV bank term loan FRN 2.246s, 2013 (Netherlands) 1,298,482 1,107,768 Sequa Corp. bank term loan FRN 3.844s, 2014 1,370,490 1,182,047 Wesco Aircraft Hardware Corp. bank term loan FRN 2.52s, 2013 334,261 310,445 36 SENIOR LOANS (3.8%)* c cont. Principal amount Value Communication services (0.6%) Cebridge Connections, Inc. bank term loan FRN 4.788s, 2014 $850,000 $794,750 Charter Communications Operating, LLC bank term loan FRN 9 1/4s, 2014 975,150 981,001 Charter Communications, Inc. bank term loan FRN 6 3/4s, 2014 900,000 783,563 Charter Communications, Inc. bank term loan FRN 6 1/4s, 2014 3,091,581 2,944,731 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 1/2s, 2015 1,360,536 1,018,361 Intelsat Corp. bank term loan FRN Ser. B2, 2.753s, 2011 846,045 802,686 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.753s, 2013 846,306 802,933 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.753s, 2013 846,045 802,686 Intelsat, Ltd. bank term loan FRN 3.253s, 2014 (Bermuda) 1,987,780 1,780,719 Level 3 Communications, Inc. bank term loan FRN 2.683s, 2014 317,000 279,594 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 280,000 296,100 Mediacom Communications Corp. bank term loan FRN Ser. C, 1 3/4s, 2015 1,404,083 1,294,097 Mediacom Communications Corp. bank term loan FRN Ser. D2, 2s, 2015 525,150 487,077 MetroPCS Wireless, Inc. bank term loan FRN 2.683s, 2013 1,027,750 979,086 PAETEC Holding Corp. bank term loan FRN Ser. B1, 2.761s, 2013 249,092 236,014 TW Telecom, Inc. bank term loan FRN Ser. B, 2.02s, 2013 778,640 751,063 West Corp. bank term loan FRN 2.623s, 2013 331,584 312,400 Consumer cyclicals (1.5%) Affinion Group, Inc. bank term loan FRN Ser. B, 2.761s, 2013 1,937,996 1,853,693 Allison Transmission, Inc. bank term loan FRN Ser. B, 3s, 2014 1,630,603 1,419,532 Building Materials Holdings Corp. bank term loan FRN 3.005s, 2014 758,195 689,536 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 1,315,322 1,226,538 Cenveo, Inc. bank term loan FRN Ser. C, 4.792s, 2014 929,675 899,058 Cenveo, Inc. bank term loan FRN Ser. DD, 4.792s, 2014 30,978 29,957 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.84s, 2016 1,325,000 999,271 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 1,162,933 990,238 GateHouse Media, Inc. bank term loan FRN 2 1/2s, 2014 885,000 275,825 GateHouse Media, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 2,337,717 728,589 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2 1/4s, 2014 872,283 271,862 Golden Nugget, Inc. bank term loan FRN Ser. B, 2 1/4s, 2014 403,081 262,002 SENIOR LOANS (3.8%)* c cont. Principal amount Value Consumer cyclicals cont. Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.269s, 2014 $229,466 $149,153 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 4,413,103 4,399,864 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.504s, 2015 498,635 402,149 Jarden Corp. bank term loan FRN Ser. B1, 2.348s, 2012 396,062 384,378 Jarden Corp. bank term loan FRN Ser. B2, 2.348s, 2012 174,190 168,819 Jarden Corp. bank term loan FRN Ser. B4, 3.848s, 2015 649,252 639,397 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.538s, 2013 535,164 477,411 National Bedding Co. bank term loan FRN 2.255s, 2011 283,636 255,273 Navistar Financial Corp. bank term loan FRN 2.057s, 2012 894,133 862,839 Navistar International Corp. bank term loan FRN 3.496s, 2012 2,458,867 2,372,806 QVC, Inc. bank term loan FRN 5.746s, 2014 1,120,000 1,117,648 R.H. Donnelley, Inc. bank term loan FRN 6 3/4s, 2011 102,049 86,741 Realogy Corp. bank term loan FRN 0.166s, 2013 653,529 554,566 Realogy Corp. bank term loan FRN Ser. B, 3.254s, 2013 2,427,390 2,059,813 Six Flags Theme Parks bank term loan FRN 2.595s, 2015 2,299,602 2,239,812 Thomas Learning bank term loan FRN Ser. B, 2.76s, 2014 598,473 538,327 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  3,826,563 1,902,521 TRW Automotive, Inc. bank term loan FRN Ser. B, 6 1/4s, 2014 1,872,726 1,867,166 United Components, Inc. bank term loan FRN Ser. D, 2.72s, 2012 1,703,598 1,571,570 Universal City Development Partners, Ltd. bank term loan FRN Ser. B, 6s, 2011 3,780,377 3,709,495 Univision Communications, Inc. bank term loan FRN Ser. B, 2.511s, 2014 608,000 513,126 Yankee Candle Co., Inc. bank term loan FRN 2 1/4s, 2014 346,661 324,821 Consumer staples (0.3%) Claires Stores, Inc. bank term loan FRN 3.114s, 2014 533,635 396,891 Dole Food Co., Inc. bank term loan FRN Ser. B, 7.973s, 2013 162,440 164,190 Dole Food Co., Inc. bank term loan FRN Ser. C, 7.939s, 2013 612,748 619,351 Dole Food Co., Inc. bank term loan FRN Ser. C, 0.505s, 2013 94,073 95,087 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.009s, 2014 1,877,881 1,764,425 Prestige Brands, Inc. bank term loan FRN 2.511s, 2011 1,205,307 1,178,188 Revlon Consumer Products bank term loan FRN Ser. B, 4.337s, 2012 575,000 552,479 Rite-Aid Corp. bank term loan FRN Ser. B, 2.01s, 2014 428,475 374,023 37 SENIOR LOANS (3.8%)* c cont. Principal amount Value Consumer staples cont. Spectrum Brands, Inc. bank term loan FRN 1 1/2s, 2013 $115,386 $109,761 Spectrum Brands, Inc. bank term loan FRN Ser. B1, 8.003s, 2013 2,055,558 1,955,350 Energy (0.2%) EPCO Holding, Inc. bank term loan FRN Ser. A, 1.246s, 2012 1,000,000 900,000 Hercules Offshore, Inc. bank term loan FRN Ser. B, 7.559s, 2013 1,119,945 1,091,947 MEG Energy Corp. bank term loan FRN 2.6s, 2013 (Canada) 482,500 458,375 MEG Energy Corp. bank term loan FRN Ser. DD, 2.6s, 2013 (Canada) 491,875 467,281 Petroleum Geo-Services ASA bank term loan FRN 2.35s, 2015 (Norway) 572,000 542,924 Targa Resources, Inc. bank term loan FRN 2.263s, 2012 117,770 115,120 Targa Resources, Inc. bank term loan FRN Ser. C, 0.473s, 2012 86,058 84,121 Financials (%) Hub International, Ltd. bank term loan FRN Ser. B, 2.761s, 2014 559,028 505,221 Hub International, Ltd. bank term loan FRN Ser. DD, 2.761s, 2014 125,655 113,560 Health care (0.4%) Community Health Systems, Inc. bank term loan FRN Ser. B, 2.612s, 2014 2,124,018 1,993,391 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.511s, 2014 109,352 102,627 Health Management Associates, Inc. bank term loan FRN 2.348s, 2014 5,148,416 4,824,709 IASIS Healthcare Corp. bank term loan FRN Ser. DD, 2.261s, 2014 428,892 403,158 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 7.62s, 2014 115,819 108,870 SENIOR LOANS (3.8%)* c cont. Principal amount Value Health care cont. IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 5.738s, 2014 $1,611,725 $1,373,996 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN Ser. B, 2.261s, 2014 1,239,334 1,164,974 Select Medical Corp. bank term loan FRN Ser. B, 2.413s, 2012 69,818 67,054 Sun Healthcare Group, Inc. bank term loan FRN 0.498s, 2014 103,035 95,823 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 2.683s, 2014 513,594 477,643 Technology (0.1%) Compucom Systems, Inc. bank term loan FRN 3.77s, 2014 537,793 505,525 First Data Corp. bank term loan FRN Ser. B1, 2.998s, 2014 1,413,693 1,216,954 First Data Corp. bank term loan FRN Ser. B3, 3.034s, 2014 712,179 611,477 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 464,429 465,590 Utilities and power (0.2%) Dynegy Holdings, Inc. bank term loan FRN 4.02s, 2013 781,066 750,068 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.754s, 2014 1,056,772 834,057 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.754s, 2014 876,195 688,032 NRG Energy, Inc. bank term loan FRN 2.252s, 2014 1,192,942 1,130,436 NRG Energy, Inc. bank term loan FRN 0.498s, 2014 642,751 609,073 Reliant Energy, Inc. bank term loan FRN 0.241s, 2014 1,820,000 1,703,975 Total senior loans (cost $104,382,779) PURCHASED OPTIONS OUTSTANDING (2.7%)* Expiration date/ Contract strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 $81,033,000 $810 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 81,033,000 12,838,058 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 81,033,000 810 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 138,600,000 462,924 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.355% versus the three month USD-LIBOR-BBA maturing November 12, 2019. Nov-09/5.355 81,033,000 12,838,058 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 5.03% versus the three month USD-LIBOR-BBA maturing February 16, 2020. Feb-10/5.03 138,600,000 16,964,640 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. Jun-10/4.235 197,317,000 12,650,200 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. Jun-10/4.23 197,317,000 12,581,378 Total purchased options outstanding (cost $37,915,327) 38 CONVERTIBLE BONDS AND NOTES (0.2%)* Principal amount Value General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 $2,540,000 $2,171,700 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default)  R 2,030,000 1,370,250 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 1,045,000 1,231,794 TUI AG cv. sr. unsec. notes 2 3/4s, 2012 (Germany) EUR 250,000 283,728 Total convertible bonds and notes (cost $5,467,821) SHORT-TERM INVESTMENTS (15.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 234,864,411 $234,864,411 U.S. Treasury Bills with effective yields ranging from 0.46% to 0.66%, December 17, 2009 # ## $2,370,000 2,366,466 U.S. Treasury Bills with effective yields ranging from 0.39% to 0.40%, February 11, 2010 # ## 41,333,000 41,270,877 U.S. Treasury Bills with effective yields ranging from 0.30% to 0.66%, November 19, 2009 # ## 24,690,000 24,673,646 U.S. Treasury Cash Management Bills with effective yields ranging from 0.33% to 0.40%, June 10, 2010 # ## 79,210,000 78,998,835 U.S. Treasury Cash Management Bills with effective yields ranging from 0.31% to 0.32%, July 15, 2010 3,775,000 3,764,634 U.S. Treasury Cash Management Bills with effective yields ranging from 0.30% to 0.31%, April 1, 2010 # ## 4,317,000 4,308,402 Total short-term investments (cost $390,245,236) TOTAL INVESTMENTS Total investments (cost $3,112,165,013) Key to holdings currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound HUF Hungarian Forint INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD/$ United States Dollar ZAR South African Rand Key to holdings abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments * Percentages indicated are based on net assets of $2,511,216,650.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at September 30, 2009. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at September 30, 2009. ∆ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at September 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. 39 F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) disclosures based on the securities valuation inputs. g The notes are secured by debt and equity securities and equity participation agreements held by Neon Capital, Ltd. R Real Estate Investment Trust. At September 30, 2009, liquid assets totaling $1,154,541,766 have been segregated to cover open forward commitments, swap contracts and futures contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at September 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at September 30, 2009. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at September 30, 2009 (as a percentage of Portfolio Value): United States 89.1% Brazil 0.6% Other 3.0% Russia 3.1 Indonesia 0.5 Total 100.0% Argentina 1.5 United Kingdom 0.5 Venezuela 1.2 Turkey 0.5 Unrealized FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 Aggregate Delivery appreciation/ (aggregate face value $326,783,483) Value face value date (depreciation) Australian Dollar $65,658,200 $62,251,744 10/21/09 $3,406,456 British Pound 9,835,019 9,840,086 10/21/09 (5,067) Canadian Dollar 11,588,466 11,503,416 10/21/09 85,050 Danish Krone 2,109,446 2,098,026 10/21/09 11,420 Euro 48,043,215 48,166,764 10/21/09 (123,549) Japanese Yen 101,724,803 98,703,332 10/21/09 3,021,471 Malaysian Ringgit 865,115 856,248 10/21/09 8,867 Mexican Peso 199,966 202,860 10/21/09 (2,894) New Zealand Dollar 27,080 26,079 10/21/09 1,001 Norwegian Krone 47,750,875 45,646,798 10/21/09 2,104,077 Polish Zloty 19,726,375 20,024,176 10/21/09 (297,801) South African Rand 5,994,140 5,952,407 10/21/09 41,733 Swedish Krona 19,287,202 18,653,546 10/21/09 633,656 Swiss Franc 2,867,568 2,858,001 10/21/09 9,567 Total Unrealized FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 Aggregate Delivery appreciation/ (aggregate face value $177,160,579) Value face value date (depreciation) Australian Dollar $1,338,799 $1,318,193 10/21/09 $(20,606) Brazilian Real 4,326,844 4,185,772 10/21/09 (141,072) British Pound 45,110,712 45,943,188 10/21/09 832,476 Canadian Dollar 7,856,847 7,761,243 10/21/09 (95,604) Czech Koruna 8,533,510 8,415,409 10/21/09 (118,101) Euro 33,868,329 33,189,254 10/21/09 (679,075) Japanese Yen 2,947,080 2,949,686 10/21/09 2,606 Norwegian Krone 561,356 557,687 10/21/09 (3,669) Polish Zloty 11,669,371 11,855,249 10/21/09 185,878 South African Rand 5,827,005 5,798,614 10/21/09 (28,391) Swedish Krona 4,955,815 4,756,435 10/21/09 (199,380) Swiss Franc 50,071,950 49,778,501 10/21/09 (293,449) Turkish Lira (New) 655,469 651,348 10/21/09 (4,121) Total 40 FUTURES CONTRACTS OUTSTANDING at 9/30/09 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 7 $4,382,043 Dec-09 $(3,731) Canadian Government Bond 10 yr (Long) 16 1,817,957 Dec-09 24,488 Euro-Bobl 5 yr (Long) 676 114,386,920 Dec-09 124,180 Euro-Bund 10 yr (Short) 13 2,320,254 Dec-09 (35,822) Euro-Schatz 2 yr (Short) 3,180 503,678,623 Dec-09 (848,844) Japanese Government Bond 10 yr (Long) 59 91,732,426 Dec-09 5,991 Japanese Government Bond 10 yr Mini (Long) 48 7,461,906 Dec-09 42,607 U.K. Gilt 10 yr (Short) 303 57,495,850 Dec-09 (267,467) U.S. Treasury Bond 20 yr (Long) 4,229 513,294,875 Dec-09 7,931,578 U.S. Treasury Note 2 yr (Short) 302 65,524,563 Dec-09 (409,399) U.S. Treasury Note 5 yr (Short) 1,470 170,657,813 Dec-09 (2,451,706) U.S. Treasury Note 10 yr (Short) 3 354,984 Dec-09 (3,991) Total WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $176,566,588) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. $49,291,000 Aug-11/4.475 $3,684,502 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 73,698,000 Aug-11/4.55 5,794,874 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 79,191,000 Aug-11/4.7 6,866,652 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 122,408,000 Aug-11/4.765 11,041,202 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 49,291,000 Aug-11/4.475 2,436,947 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 73,698,000 Aug-11/4.55 3,478,546 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 79,191,000 Aug-11/4.7 3,384,623 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 122,408,000 Aug-11/4.765 5,078,708 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 147,396,000 Aug-11/4.49 11,132,820 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 138,138,000 Jul-11/4.52 10,671,161 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 69,069,000 Jul-11/4.5475 5,435,040 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 147,396,000 Aug-11/4.49 7,207,664 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 138,138,000 Jul-11/4.52 6,453,807 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 69,069,000 Jul-11/4.5475 3,174,411 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 147,297,000 Jul-11/4.46 10,845,714 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 147,297,000 Jul-11/4.525 11,340,664 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 220,945,500 Jul-11/4.745 19,639,949 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 132,437,000 Sep-13/4.82 7,029,235 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 21,412,000 May-12/5.51 2,744,873 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 147,297,000 Jul-11/4.46 7,121,884 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 147,297,000 Jul-11/4.525 6,848,013 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 220,945,500 Jul-11/4.745 9,010,208 41 WRITTEN OPTIONS OUTSTANDING at 9/30/09 (premiums received $176,566,588) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. $132,437,000 Sep-13/4.82 $4,469,749 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.23% versus the three month USD-LIBOR-BBA maturing June 9, 2020. 197,317,000 Jun-10/5.23 1,691,007 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.235% versus the three month USD-LIBOR-BBA maturing June 11, 2020. 197,317,000 Jun-10/5.235 1,704,819 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 21,412,000 May-12/5.51 740,532 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/09 (proceeds receivable $66,768,281) Principal Settlement Agency amount date Value FNMA, 4 1/2s, October 1, 2039 $66,000,000 10/14/09 $66,845,625 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $636,000,000 $ 4/28/11 3 month USD-LIBOR-BBA 1.565% $9,123,469 120,000,000  6/2/19 3 month USD-LIBOR-BBA 3.65% 3,651,042 223,264,000  5/23/10 3 month USD-LIBOR-BBA 3.155% 6,272,686 109,900,000  7/18/13 4.14688% 3 month USD-LIBOR- (8,433,111) BBA 30,888,000  9/18/38 4.36125% 3 month USD-LIBOR- (2,416,353) BBA 3,055,029,000  9/18/10 3 month USD-LIBOR-BBA 2.86667% 69,959,508 243,160,000 (1,370,361) 10/14/18 4.3% 3 month USD-LIBOR- (23,966,984) BBA 130,790,000 326,583 10/14/38 4.25% 3 month USD-LIBOR- (9,590,842) BBA 18,041,000 16,400 10/20/10 3 month USD-LIBOR-BBA 3.00% 683,421 73,100,000 (13,977) 11/26/38 3 month USD-LIBOR-BBA 3.43% (5,548,170) 146,535,000  10/26/12 4.6165% 3 month USD-LIBOR- (14,585,335) BBA 168,070,000  5/19/10 3.2925% 3 month USD-LIBOR- (4,982,838) BBA 116,909,000  7/22/10 3 month USD-LIBOR-BBA 3.5375% 3,533,485 46,300,000  5/8/28 4.95% 3 month USD-LIBOR- (7,801,630) BBA Barclays Bank PLC 1,000,000  11/12/10 3 month USD-LIBOR-BBA 2.4225% 27,746 500,000  11/28/10 3 month USD-LIBOR-BBA 2.1325% 11,557 800,000,000  12/8/13 2.5475% 3 month USD-LIBOR- (11,012,372) BBA 291,000,000  12/8/23 3 month USD-LIBOR-BBA 2.89% (24,996,744) 233,683,000  12/9/10 3 month USD-LIBOR-BBA 2.005% 4,904,795 143,258,000  12/9/20 3 month USD-LIBOR-BBA 2.91875% (7,303,024) Citibank, N.A. JPY 4,864,700,000  9/11/16 1.8675% 6 month JPY-LIBOR- (2,951,004) BBA $97,026,000  7/28/19 3.895% 3 month USD-LIBOR- (4,313,783) BBA 84,800,000  8/6/19 3.8425% 3 month USD-LIBOR- (3,307,064) BBA 97,300,000  8/12/14 3 month USD-LIBOR-BBA 3.1925% 2,968,447 744,050,000  8/14/11 1.61125% 3 month USD-LIBOR- (6,513,406) BBA 236,500,000  8/14/14 3 month USD-LIBOR-BBA 3.10% 6,131,886 MXN 163,555,000  7/18/13 1 month MXN-TIIE-BANXICO 9.175% 793,322 MXN 49,090,000  7/22/13 1 month MXN-TIIE-BANXICO 9.21% 246,898 $72,482,000  9/16/10 3.175% 3 month USD-LIBOR- (1,880,183) BBA 42 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $29,859,000 $ 9/18/38 4.45155% 3 month USD-LIBOR- $(2,810,093) BBA 111,743,000  2/24/16 2.77% 3 month USD-LIBOR- 1,188,112 BBA 10,939,000  8/18/39 3 month USD-LIBOR-BBA 4.24% 657,758 31,009,000  8/27/19 3 month USD-LIBOR-BBA 3.6875% 728,811 EUR 267,930,000 E  8/28/24 6 month EUR-EURIBOR- 4.835% (929,885) REUTERS $395,701,800  9/22/11 1.3675% 3 month USD-LIBOR- (783,304) BBA EUR 100,700,000  9/29/19 3.501% 6 month EUR-EURIBOR- (561,432) REUTERS $192,961,000  9/30/19 3 month USD-LIBOR-BBA 3.425% (490,644) 125,327,000  3/27/14 3 month USD-LIBOR-BBA 2.335% (834,554) 668,506,000  3/30/11 3 month USD-LIBOR-BBA 1.535% 5,852,631 MXN 52,800,000  3/28/13 1 month MXN-TIIE-BANXICO 6.9425% (26,590) $39,274,000  4/6/39 3.295% 3 month USD-LIBOR- 3,815,008 BBA 770,000,000  4/24/11 3 month USD-LIBOR-BBA 1.592% 11,581,533 427,000,000  4/24/14 3 month USD-LIBOR-BBA 2.512% 4,079,205 60,770,000  5/11/39 3.8425% 3 month USD-LIBOR- 43,170 BBA Citibank, N.A., London JPY 6,200,000,000  2/10/16 6 month JPY-LIBOR-BBA 1.755% 3,297,094 Credit Suisse $80,970,500  9/16/10 3.143% 3 month USD-LIBOR- (2,074,194) International BBA 17,503,000  9/18/38 4.41338% 3 month USD-LIBOR- (1,529,908) BBA 636,461,000  9/18/10 3 month USD-LIBOR-BBA 2.91916% 14,911,479 84,554,000  9/23/10 3 month USD-LIBOR-BBA 3.32% 2,301,008 61,522,000  10/9/10 3 month USD-LIBOR-BBA 2.81% 2,122,594 187,415,000 131,481 10/31/13 3.80% 3 month USD-LIBOR- (13,279,806) BBA 88,000,000  12/5/20 3 month USD-LIBOR-BBA 3.01% (3,672,413) 48,300,000  7/30/19 3 month USD-LIBOR-BBA 3.87% 2,033,324 29,840,000  8/5/19 3 month USD-LIBOR-BBA 3.903% 1,323,529 90,000,000  8/13/19 3 month USD-LIBOR-BBA 3.9675% 4,418,238 86,337,000  8/25/19 3.8475% 3 month USD-LIBOR- (3,237,935) BBA GBP 70,810,000  8/25/11 1.98% 6 month GBP-LIBOR- (511,997) BBA $95,141,000  8/28/19 3 month USD-LIBOR-BBA 3.6825% 2,196,273 145,047,000  6/30/38 2.71% 3 month USD-LIBOR- 29,735,734 BBA 219,811,000  1/13/14 2.095% 3 month USD-LIBOR- 2,306,733 BBA 312,260,000  2/5/14 2.475% 3 month USD-LIBOR- (1,181,235) BBA 101,534,000  2/5/29 3 month USD-LIBOR-BBA 3.35% (6,744,501) EUR 359,050,000  9/18/11 1.6875% 6 month EUR-EURIBOR- (353) REUTERS EUR 94,300,000  9/18/14 6 month EUR-EURIBOR- 2.755% 464,240 REUTERS $169,236,000  9/24/24 3.975% 3 month USD-LIBOR- (4,330,305) BBA EUR 120,880,000  7/4/15 3.93163% 6 month EUR-EURIBOR- (10,986,149) Telerate SEK 406,400,000 E  6/8/11 2.11% 3 month SEK-STIBOR- (92,873) SIDE 43 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse SEK 406,400,000 E $ 6/8/12 3 month SEK-STIBOR-SIDE 3.275% $(65,420) International cont. $58,239,000  6/5/39 4.29417% 3 month USD-LIBOR- (4,597,731) BBA SEK 135,470,000 E  6/8/11 2.22% 3 month SEK-STIBOR- (51,792) SIDE SEK 135,470,000 E  6/8/12 3 month SEK-STIBOR-SIDE 3.37% (4,284) $50,000,000  6/23/19 3 month USD-LIBOR-BBA 4.054% 3,173,079 Deutsche Bank AG 126,728,000  4/21/14 2.51% 3 month USD-LIBOR- (1,231,550) BBA 23,466,000  5/12/11 1.43% 3 month USD-LIBOR- (259,633) BBA 35,000,000  6/9/19 3 month USD-LIBOR-BBA 4.195% 2,704,185 115,195,000  7/27/19 3.755% 3 month USD-LIBOR- (3,732,550) BBA 33,959,000  7/28/19 3.895% 3 month USD-LIBOR- (1,509,820) BBA 68,100,000  8/11/19 4.18% 3 month USD-LIBOR- (4,609,833) BBA 16,000,000  8/12/19 3 month USD-LIBOR-BBA 4.147% 1,035,798 44,645,000  9/23/38 4.75% 3 month USD-LIBOR- (6,519,119) BBA 134,812,000  9/24/10 3 month USD-LIBOR-BBA 3.395% 3,767,267 537,107,000  10/24/10 3 month USD-LIBOR-BBA 2.604% 16,631,194 399,143,000  11/25/13 3 month USD-LIBOR-BBA 2.95409% 12,937,505 ZAR 52,785,000  7/6/11 3 month ZAR-JIBAR-SAFEX 9.16% 206,074 $67,190,000  11/28/13 3 month USD-LIBOR-BBA 2.8725% 1,932,596 428,262,000  12/5/13 2.590625% 3 month USD-LIBOR- (6,846,503) BBA 87,631,000  12/9/13 3 month USD-LIBOR-BBA 2.5225% 1,107,577 82,688,000  12/16/28 3 month USD-LIBOR-BBA 2.845% (10,902,826) 869,229,000  12/19/10 3 month USD-LIBOR-BBA 1.53429% 11,870,258 5,000,000  12/22/13 2.008% 3 month USD-LIBOR- 54,502 BBA 98,067,000  12/24/13 2.165% 3 month USD-LIBOR- 416,007 BBA 159,639,000  12/30/13 2.15633% 3 month USD-LIBOR- 820,085 BBA 41,300,000  1/8/29 3 month USD-LIBOR-BBA 3.19625% (3,537,141) 180,540,000  1/8/19 3 month USD-LIBOR-BBA 2.735% (8,687,314) 131,900,000  1/8/14 2.375% 3 month USD-LIBOR- (262,679) BBA 61,044,000  1/28/29 3 month USD-LIBOR-BBA 3.1785% (5,488,087) 85,607,000  8/26/19 3 month USD-LIBOR-BBA 3.73% 2,332,749 320,546,000  2/5/29 3 month USD-LIBOR-BBA 3.324% (22,465,940) 898,335,000  2/5/14 2.44661% 3 month USD-LIBOR- (2,298,565) BBA 89,169,000  2/6/14 2.5529% 3 month USD-LIBOR- (628,479) BBA 44,482,000  2/6/29 3 month USD-LIBOR-BBA 3.42575% (2,485,134) 59,000,000  2/6/14 2.5675% 3 month USD-LIBOR- (453,148) BBA 30,000,000  2/9/14 2.525% 3 month USD-LIBOR- (164,289) BBA 29,000,000  2/10/14 2.55% 3 month USD-LIBOR- (190,000) BBA 333,017,000  2/10/14 2.5825% 3 month USD-LIBOR- (2,646,743) BBA 44 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $105,911,000 $ 2/10/29 3 month USD-LIBOR-BBA 3.4725% $ (5,261,806) 62,894,000  2/25/14 2.4675% 3 month USD-LIBOR- (107,766) BBA 669,000,000  3/4/14 2.54% 3 month USD-LIBOR- (2,901,787) BBA 804,000,000  3/4/19 3 month USD-LIBOR-BBA 3.20087% (11,671,545) 257,000,000  3/4/39 3.37174% 3 month USD-LIBOR- 24,599,705 BBA 8,000,000  3/10/16 3 month USD-LIBOR-BBA 2.845% (59,412) 5,000,000  3/11/16 3 month USD-LIBOR-BBA 2.892% (23,496) 6,200,000  3/11/16 3 month USD-LIBOR-BBA 2.938% (12,051) 744,044,000  3/20/11 3 month USD-LIBOR-BBA 1.43% 5,644,425 7,000,000  3/24/14 2.297% 3 month USD-LIBOR- 55,642 BBA 452,000,000  3/30/14 2.36% 3 month USD-LIBOR- 2,672,356 BBA 204,000,000  3/30/21 3 month USD-LIBOR-BBA 3.125% (8,815,052) 79,140,200  9/22/19 3.6875% 3 month USD-LIBOR- (1,656,367) BBA 383,615,000 E (1,032,785) 10/2/39 3.91% 3 month USD-LIBOR-  BBA 568,680,000 E 895,770 10/2/29 3 month USD-LIBOR-BBA 3.85%  342,592,000 E (119,390) 10/2/19 3.45% 3 month USD-LIBOR-  BBA 366,529,000 E (79,614) 10/2/11 1.29% 3 month USD-LIBOR-  BBA Goldman Sachs 58,036,000  4/23/18 4.43% 3 month USD-LIBOR- (5,994,039) International BBA JPY 3,003,000,000  6/10/16 1.953% 6 month JPY-LIBOR- (2,101,490) BBA $245,969,000  7/31/14 3 month USD-LIBOR-BBA 3.075% 6,434,754 396,000,000  8/12/11 1.735% 3 month USD-LIBOR- (4,488,412) BBA 137,000,000  8/12/14 3 month USD-LIBOR-BBA 3.2575% 4,602,743 GBP 140,180,000  8/20/11 2.0225% 6 month GBP-LIBOR- (1,242,308) BBA GBP 504,700,000  8/24/11 2.035% 6 month GBP-LIBOR- (4,565,315) BBA GBP 181,010,000  8/24/14 6 month GBP-LIBOR-BBA 3.4825% 4,124,955 GBP 36,590,000  8/24/29 6 month GBP-LIBOR-BBA 4.29% 1,473,171 $30,902,000 33,789 10/24/13 3 month USD-LIBOR-BBA 3.50% 1,858,921 EUR 15,020,000  12/5/18 3.488% 6 month EUR-EURIBOR- (640,525) Reuters EUR 3,800,000  12/5/18 6 month EUR-EURIBOR-Reuters 3.488% 162,050 AUD 73,850,000 E  2/14/12 3 month AUD-BBR-BBSW 4.39% (919,809) EUR 311,170,000  9/22/11 6 month EUR-EURIBOR- 1.718% 241,976 REUTERS $247,313,200  9/22/14 2.83% 3 month USD-LIBOR- (2,382,901) BBA EUR 353,000,000  9/25/11 6 month EUR-EURIBOR- 1.718% 219,827 REUTERS GBP 322,600,000  9/23/11 1.9475% 6 month GBP-LIBOR- (1,441,461) BBA $176,736,900  9/29/14 3 month USD-LIBOR-BBA 2.6925% 431,925 JPMorgan Chase Bank, N.A. 65,961,000  3/11/38 5.0025% 3 month USD-LIBOR- (12,568,422) BBA 146,495,000  3/20/13 3 month USD-LIBOR-BBA 3.145% 5,360,184 352,958,000  3/26/10 3 month USD-LIBOR-BBA 2.33375% 3,480,478 45 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, $151,351,000 $ 4/8/13 3 month USD-LIBOR-BBA 3.58406% $10,052,023 N.A. cont. 167,525,000  5/23/10 3 month USD-LIBOR-BBA 3.16% 4,716,287 74,549,000  5/22/19 3 month USD-LIBOR-BBA 3.3225% 215,904 610,670,000  5/28/11 3 month USD-LIBOR-BBA 1.3375% 5,214,250 143,450,000 E  6/9/20 4.73% 3 month USD-LIBOR- (11,606,539) BBA 30,000,000  6/9/19 3 month USD-LIBOR-BBA 4.207% 2,349,293 210,915,000  6/9/11 3 month USD-LIBOR-BBA 1.7675% 3,520,215 146,800,000  6/10/11 3 month USD-LIBOR-BBA 1.81% 2,568,227 31,575,000  7/16/10 3 month USD-LIBOR-BBA 3.384% 908,807 93,626,000  7/22/10 3 month USD-LIBOR-BBA 3.565% 2,855,307 245,041,000  7/28/10 3 month USD-LIBOR-BBA 3.5141% 7,322,683 CAD 82,290,000  6/9/12 6 month CAD-BA-CDOR 1.95% 548,419 CAD 27,700,000  6/9/14 2.725% 6 month CAD-BA-CDOR (358,092) $143,450,000 E  6/11/20 4.735% 3 month USD-LIBOR- (11,636,664) BBA CAD 139,100,000  6/9/10 0.57% 1 month CAD-BA-CDOR (117,368) $198,909,000  6/16/19 4.09% 3 month USD-LIBOR- (13,397,764) BBA 52,194,000  6/19/19 3 month USD-LIBOR-BBA 3.8725% 2,511,628 AUD 31,990,000  6/26/19 6 month AUD-BBR-BBSW 6.05% 187,783 CAD 31,990,000  6/25/19 3.626% 6 month CAD-BA-CDOR (885,755) JPY 14,660,710,000  9/18/15 6 month JPY-LIBOR-BBA 1.19% 2,265,729 JPY 14,980,000  9/18/38 2.17% 6 month JPY-LIBOR- (1,773) BBA $84,580,000  9/23/38 4.70763% 3 month USD-LIBOR- (11,720,406) BBA 23,183,000  10/22/10 3 month USD-LIBOR-BBA 2.78% 779,699 44,696,000  10/23/13 3 month USD-LIBOR-BBA 3.535% 2,712,887 EUR 96,210,000  11/4/18 6 month EUR-EURIBOR- 4.318% 14,578,408 REUTERS JPY 2,192,700,000 E  7/28/29 6 month JPY-LIBOR-BBA 2.67% (133,343) JPY 2,948,000,000 E  7/28/39 2.40% 6 month JPY-LIBOR- 186,183 BBA $197,300,000  7/30/11 1.46% 3 month USD-LIBOR- (1,299,063) BBA 115,989,000  8/3/14 3 month USD-LIBOR-BBA 3.061% 2,908,983 207,000,000  11/24/10 3 month USD-LIBOR-BBA 2.0075% 4,380,327 EUR 156,230,000  12/11/13 6 month EUR-EURIBOR- 3.536% 14,134,314 REUTERS PLN 45,800,000  1/26/11 6 month PLN-WIBOR-WIBO 4.177% 193,034 $129,800,000  8/4/14 3 month USD-LIBOR-BBA 2.89% 2,191,478 HUF 2,022,000,000  8/6/14 6 month HUF-BUBOR-REUTERS 7.08% (38,254) $58,700,000  8/7/19 4.015% 3 month USD-LIBOR- (3,160,250) BBA 124,000,000  8/10/19 4.02% 3 month USD-LIBOR- (6,687,844) BBA 388,000,000  8/12/11 1.735% 3 month USD-LIBOR- (4,397,737) BBA 135,000,000  8/12/14 3 month USD-LIBOR-BBA 3.26% 4,552,209 599,200,000  8/13/11 1.67589% 3 month USD-LIBOR- (6,031,582) BBA 163,500,000  8/13/14 3 month USD-LIBOR-BBA 3.1475% $4,625,122 74,330,000 (118,814) 8/13/19 3 month USD-LIBOR-BBA 4.00% 3,739,275 HUF 531,500,000  8/27/14 6 month HUF-BUBOR-REUTERS 6.94% (19,006) 46 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/09 cont. Upfront Termi- Unrealized Swap Notional premium nation Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, JPY 21,270,000,000 $ 6/6/13 1.83% 6 month JPY-LIBOR- $(10,374,591) N.A. cont. BBA $33,440,000  1/27/24 3.1% 3 month USD-LIBOR- 2,268,316 BBA AUD 59,080,000 E  1/27/12 3 month AUD-BBR-BBSW 4.21% (797,003) $15,303,000  1/27/29 3 month USD-LIBOR-BBA 3.135% (1,468,326) 16,720,000  2/3/24 3 month USD-LIBOR-BBA 3.2825% (793,587) 1,386,491,000  2/6/11 1.6966% 3 month USD-LIBOR- (17,954,971) BBA 137,096,000  2/6/29 3 month USD-LIBOR-BBA 3.4546% (7,102,153) 306,452,000  3/3/11 3 month USD-LIBOR-BBA 1.68283% 3,692,377 37,977,000  3/6/39 3.48% 3 month USD-LIBOR- 2,916,919 BBA 83,464,800  9/10/19 3.66% 3 month USD-LIBOR- (1,655,850) BBA EUR 45,710,000 E  9/17/29 6 month EUR-EURIBOR- 4.944% 411,667 REUTERS $69,500,000  9/14/19 3 month USD-LIBOR-BBA 3.505% 415,861 EUR 359,050,000  9/18/11 1.662% 6 month EUR-EURIBOR- 238,723 REUTERS EUR 94,300,000  9/18/14 6 month EUR-EURIBOR- 2.72% 238,779 REUTERS $60,100,000  9/21/19 3 month USD-LIBOR-BBA 3.575% 679,249 EUR 122,680,000  9/22/19 6 month EUR-EURIBOR- 3.549% 1,508,994 REUTERS $173,350,000  9/22/19 3.645% 3 month USD-LIBOR- (2,991,831) BBA 395,701,800  9/22/11 1.335% 3 month USD-LIBOR- (530,796) BBA GBP 5,490,000  9/24/29 6 month GBP-LIBOR-BBA 4.1975% 92,260 GBP 44,190,000  9/28/19 3.9225% 6 month GBP-LIBOR- (272,319) BBA EUR 61,340,000 E  10/1/19 3.481% 6 month EUR-EURIBOR- (170,670) REUTERS CAD 36,050,000  3/16/11 0.98% 3 month CAD-BA-CDOR (6,171) CAD 7,930,000  3/16/19 3 month CAD-BA-CDOR 2.7% (386,117) CAD 37,010,000  3/17/13 1.56% 3 month CAD-BA-CDOR 726,241 CAD 11,790,000  3/17/24 3 month CAD-BA-CDOR 3.46% (502,018) $177,000,000  3/24/11 3 month USD-LIBOR-BBA 1.4625% 1,406,944 553,550,000  4/3/11 3 month USD-LIBOR-BBA 1.365% 6,266,417 116,910,000  4/3/13 1.963% 3 month USD-LIBOR- (419,720) BBA 455,410,000  4/3/14 2.203% 3 month USD-LIBOR- 1,569,406 BBA 560,130,000  4/3/10 3 month USD-LIBOR-BBA 1.168% 4,725,459 354,000,000  4/9/14 2.435% 3 month USD-LIBOR- (2,562,862) BBA 102,362,000  4/9/11 3 month USD-LIBOR-BBA 1.5025% 1,423,287 62,000,000  5/11/19 3 month USD-LIBOR-BBA 3.4% 658,985 Merrill Lynch Capital JPY 3,003,000,000  6/10/16 1.99625% 6 month JPY-LIBOR- (2,200,255) Services, Inc. BBA Merrill Lynch Derivative JPY 1,501,500,000  6/11/17 2.05625% 6 month JPY-LIBOR- (1,177,040) Products AG BBA Morgan Stanley $6,300,000  7/30/19 3 month USD-LIBOR-BBA 3.87% 265,216 Capital Services, Inc. Total E See Note 1 to the financial statements regarding extended effective dates. 47 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/09 Termi- Unrealized Swap Notional nation Fixed payments received (paid) Total return received appreciation/ counterparty amount date by fund per annum (paid) by fund (depreciation) Deutsche Bank AG EUR 28,830,000 3/27/14 1.785% Eurostat Eurozone HICP $211,093 excluding tobacco Goldman Sachs International GBP 38,050,000 8/21/12 (2.66%) GBP Non-revised UK 83,432 Retail Price Index EUR 48,050,000 4/30/13 2.375% French Consumer Price 2,922,938 Index excluding tobacco EUR 48,050,000 4/30/13 (2.41%) Eurostat Eurozone HICP (3,036,928) excluding tobacco EUR 48,050,000 5/6/13 2.34% French Consumer Price 2,824,428 Index excluding tobacco EUR 48,050,000 5/6/13 (2.385%) Eurostat Eurozone HICP (2,960,935) excluding tobacco $30,910,000 7/9/14 (1.70%) USA Non Revised 183,296 Consumer Price Index  Urban (CPI-U) 24,728,000 7/13/14 (1.60%) USA Non Revised 265,579 Consumer Price Index  Urban (CPI-U) EUR 26,320,000 4/23/14 1.67% Eurostat Eurozone HICP (260,551) excluding tobacco EUR 26,290,000 4/14/14 1.835% Eurostat Eurozone HICP 42,349 excluding tobacco $98,640,000 5/18/10 (0.25%) USA Non Revised 1,679,839 Consumer Price Index  Urban (CPI-U) JPMorgan Chase Bank, N.A. 980,000 6/9/14 (2.10%) USA Non Revised (15,611) Consumer Price Index  Urban (CPI-U) Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Financial Security Assurance Holdings, Baa1 $ $2,480,000 12/20/12 95 bp $(380,993) Ltd, 6.4%, 12/15/66 Ford Motor Co., 7.45%, 7/16/31 Caa2  2,000,000 3/20/12 (525 bp) 129,123 Ford Motor Credit Co., 7%, 10/1/13 Caa1  6,000,000 3/20/12 285 bp (286,317) Barclays Bank PLC DJ ABX HE PEN AAA Series 6 Version 1  1,211,771 6,667,299 7/25/45 18 bp 429,896 Index DJ ABX HE PEN AAA Series 6 Version 1  958,813 5,000,474 7/25/45 18 bp 372,408 Index DJ ABX HE PEN AAA Series 6 Version 1  1,113,899 5,278,796 7/25/45 18 bp 494,855 Index DJ ABX HE PEN AAA Series 6 Version 1  1,129,053 5,328,770 7/25/45 18 bp 504,148 Index DJ ABX HE PEN AAA Series 7 Version 1  4,053,721 6,878,000 8/25/37 9 bp (200,219) Index DJ CDX NA IG Series 12 Version 1 Index  (1,473,068) 39,060,000 6/20/14 (100 bp) (1,312,445) Citibank, N.A. DJ ABX HE AAA Index  3,601,589 17,409,227 5/25/46 11 bp (1,316,198) DJ ABX HE PEN AAA Index  2,956,550 19,118,467 5/25/46 11 bp (2,444,067) DJ ABX HE PEN AAA Series 6 Version 1  739,474 3,477,835 5/25/46 11 bp (242,951) Index 48 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Citibank, N.A. cont. DJ ABX HE PEN AAA Series 6 Version 1  $795,697 $3,908,944 7/25/45 18 bp $337,296 Index DJ ABX HE PEN AAA Series 6 Version 2  2,947,826 16,056,112 5/25/46 11 bp (1,587,732) Index Lighthouse International Co., SA, 8%, B3  EUR 2,090,000 3/20/13 815 bp (522,908) 4/30/14 Republic of Argentina, 8.28%, 12/31/33 B  $1,435,000 9/20/13 (1,170 bp) (26,318) Republic of Argentina, 8.28%, 12/31/33 B  1,437,000 9/20/13 (945 bp) 72,518 Credit Suisse First Boston International Ukraine (Government of), 7.65%, B2  4,715,000 10/20/11 194 bp (925,424) 6/11/13 Credit Suisse International DJ ABX HE PEN AAA Series 6 Version 1  4,857,308 23,680,101 7/25/45 18 bp 2,080,342 Index DJ ABX HE PEN AAA Series 6 Version 2  9,162,495 20,041,665 5/25/46 11 bp 3,501,092 Index DJ ABX HE PEN AAA Series 7 Version 1  5,169,188 8,706,000 8/25/37 9 bp (206,637) Index DJ CMB NA CMBX AAA Index  38,782 233,000 12/13/49 8 bp (4,903) DJ CMBX NA AAA Series 4 Version 1  13,810,886 33,433,000 2/17/51 35 bp 7,096,149 Index Deutsche Bank AG DJ ABX HE PEN AAA Index  2,943,050 19,118,467 5/25/46 11 bp (2,457,567) DJ ABX HE PEN AAA Series 6 Version 1  549,025 2,517,333 7/25/45 18 bp 253,818 Index DJ ABX HE PEN AAA Series 6 Version 2  3,184,616 8,455,566 5/25/46 11 bp 796,073 Index DJ iTraxx Europe Series 8 Version 1  (231,136) EUR 2,409,600 12/20/12 (375 bp) 9,008 DJ iTraxx Europe Series 9 Version 1  683,003 EUR 9,998,400 6/20/13 (650 bp) 449,482 Federal Republic of Brazil, 12 1/4%, Baa3  $3,770,000 10/20/17 105 bp (88,884) 3/6/30 General Electric Capital Corp., 6%, Aa2  1,470,000 9/20/13 109 bp (45,150) 6/15/12 India Government Bond, 5 7/8%, 1/2/10 Ba2  17,880,000 1/11/10 170 bp 156,914 Korea Monetary STAB Bond, 5.15%, A2  6,120,000 2/19/10 153 bp 22,719 2/12/10 Korea Monetary STAB Bond, 5.45%, A  6,185,000 2/1/10 139 bp 23,304 1/23/10 Republic of Argentina, 8.28%, 12/31/33 B  987,500 4/20/13 (565 bp) 118,536 Republic of Argentina, 8.28%, 12/31/33 B  2,875,000 8/20/12 (380 bp) 468,196 Republic of Argentina, 8.28%, 12/31/33 B  6,155,000 3/20/13 (551 bp) 895,135 Russian Federation, 7 1/2%, 3/31/30 Baa1  987,500 4/20/13 (112 bp) 20,868 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 2,045,000 9/20/13 715 bp 101,550 Thomson SA, 5 3/4%, 9/25/49 C  EUR 50,200 12/20/12 (375 bp) 15,175 Thomson SA, 5 3/4%, 9/25/49 C  EUR 208,300 6/20/13 (650 bp) 54,568 United Mexican States, 7.5%, 4/8/33 Baa1  $6,115,000 3/20/14 56 bp (244,872) Virgin Media Finance PLC, 8 3/4%, B2  EUR 1,975,000 9/20/13 477 bp 31,865 4/15/14 Virgin Media Finance PLC, 8 3/4%, B2  EUR 1,975,000 9/20/13 535 bp 89,858 4/15/14 Goldman Sachs International DJ ABX HE PEN AAA Series 6 Version 2  3,937,742 $9,124,504 5/25/46 11 bp 1,360,237 Index DJ CDX NA CMBX AAA Index  211,407 5,780,000 3/15/49 7 bp (496,587) DJ CDX NA IG Series 12 Version 1 Index  (11,391,521) 262,060,000 6/20/14 (100 bp) (10,313,871) DJ CDX NA IG Series 12 Version 1 Index  (629,495) 14,324,000 6/20/14 (100 bp) (570,591) 49 CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/09 cont. Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International cont. Lighthouse International Co, SA, 8%, B3 $ EUR 1,835,000 3/20/13 680 bp $(463,454) 4/30/14 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 1,910,000 9/20/13 720 bp 88,510 JPMorgan Chase Bank, N.A. Claires Stores, 9 5/8%, 6/1/15 Caa1  $285,000 6/20/12 230 bp (78,960) DJ ABX HE PEN AAA Series 6 Version 1  1,914,369 8,925,917 7/25/45 18 bp 867,359 Index DJ ABX HE PEN AAA Series 6 Version 2  814,633 3,730,491 5/25/46 11 bp (239,163) Index DJ ABX HE PEN AAA Series 6 Version 2  3,198,897 8,372,150 5/25/46 11 bp 833,918 Index DJ CDX NA EM Series 10 Index  134,596 2,330,000 12/20/13 335 bp 175,158 DJ iTraxx Europe Crossover Series 8  (672,410) EUR 5,032,320 12/20/12 (375 bp) (170,881) Version 1 Freeport-McMoRan Copper & Gold, Inc., Ba2  $4,878,600 3/20/12 (85 bp) (30,911) bank term loan Republic of Argentina, 8.28%, 12/31/33 B  2,860,000 6/20/14 235 bp (832,876) Republic of Hungary, 4 3/4%, 2/3/15 Baa1  2,595,000 4/20/13 (171.5 bp) 8,401 Russian Federation, 7 1/2%, 3/31/30 Baa1  1,955,000 5/20/17 60 bp (195,108) Russian Federation, 7 1/2%, 3/31/30 Baa1  495,000 9/20/13 276 bp 13,705 Russian Federation, 7.5%, 3/31/30 Baa1  4,675,000 8/20/12 65 bp (146,481) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3  920,000 6/20/13 595 bp (41,096) Thomson SA, 5 3/4%, 9/25/49 C  EUR 104,840 12/20/12 (375 bp) 31,692 Merrill Lynch Capital Services, Inc. D.R. Horton Inc., 7 7/8%, 8/15/11 Ba3  $3,320,000 9/20/11 (426 bp) (183,972) Morgan Stanley Capital Services, Inc. DJ ABX CMBX BBB Index  177 244,027 10/12/52 (134 bp) 177,271 DJ CMB NA CMBX AAA Index  1,072,185 9,880,000 2/17/51 35 bp (912,227) Dominican Republic, 8 5/8%, 4/20/27 B2  5,020,000 11/20/11 (170 bp) 389,786 Freeport-McMoRan Copper & Gold, Inc., Baa3  4,877,900 3/20/12 44 bp (49,513) T/L Bank Loan Nalco Co., 7.75%, 11/15/11 Ba2  835,000 3/20/13 460 bp 31,144 Republic of Venezuela, 9 1/4%, 9/15/27 B2  3,545,000 10/12/12 339 bp (411,122) UBS, AG Meritage Homes Corp., 7%, 5/1/14 B1  230,000 F 9/20/13 (760 bp) (28,934) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at September 30, 2009. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) disclosures based on securities valuation inputs. 50 In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $227,916,382 $9,150,026 Convertible bonds and notes  5,057,472  Corporate bonds and notes  527,791,428 8,687 Foreign government bonds and notes  133,489,156  Mortgage-backed securities  1,279,078,841 3,702,871 Purchased options outstanding  68,336,878  Senior loans  94,285,349  U.S. Government and Agency Mortgage Obligations  402,778,796  Short-term investments 234,864,411 155,382,860  Totals by level Level 1 Level 2 Level 3 Other financial instruments: Other financial instruments include futures, written options, TBA sale commitments, swaps, forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of September 30, 2009: Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of September 30, Investments in securities: premiums (loss) (depreciation) sales Level 3 Asset-backed securities $16,580,332 $177,910 $(2,919,598) $(597,789) $(8,339,332) $4,248,503 $9,150,026 Corporate bonds and notes $80  (2,645) 23,222 (11,970)  $8,687 Mortgage-backed securities $5,562,362  (46,497) 3,749,368 (5,562,362) $3,702,871 Totals:  Includes ($1,991,903) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Change in net Balance as of Accrued unrealized Net transfers in Balance as of September 30, discounts/ Realized gain/ appreciation/ Net purchases/ and/or out of September 30, premiums (loss) (depreciation) sales Level 3 2009  Other financial instruments: $ $ $ $  Includes amount payable under receivable purchase agreement. * Includes $25,073 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 51 Statement of assets and liabilities 9/30/09 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $2,877,300,602) $2,906,978,746 Affiliated issuers (identified cost $234,864,411) (Note 6) 234,864,411 Cash 16,879,156 Foreign currency (cost $4,130) (Note 1) 5,328 Interest and other receivables 31,791,460 Receivable for shares of the fund sold 26,561,856 Receivable for investments sold 337,148,791 Receivable for sales of delayed delivery securities (Notes 1 and 7) 66,999,986 Unrealized appreciation on swap contracts (Note 1) 482,155,329 Unrealized appreciation on forward currency contracts (Note 1) 10,593,732 Premiums paid on swap contracts (Note 1) 17,132,571 Total assets LIABILITIES Payable for variation margin (Note 1) 1,386,019 Payable for investments purchased 388,580,748 Payable for purchases of delayed delivery securities (Notes 1 and 7) 400,206,411 Payable for shares of the fund repurchased 5,386,868 Payable for compensation of Manager (Note 2) 3,107,698 Payable for investor servicing fees (Note 2) 338,914 Payable for custodian fees (Note 2) 95,536 Payable for Trustee compensation and expenses (Note 2) 383,382 Payable for administrative services (Note 2) 7,511 Payable for distribution fees (Note 2) 1,219,845 Unrealized depreciation on forward currency contracts (Note 1) 2,262,253 Payable for receivable purchase agreement (Note 2) 791,830 Interest payable (Note 2) 473,769 Written options outstanding, at value (premiums received $176,566,588) (Notes 1 and 3) 169,027,604 Premiums received on swap contracts (Note 1) 72,594,775 Unrealized depreciation on swap contracts (Note 1) 506,764,635 TBA sale commitments, at value (proceeds receivable $66,768,281) (Note 1) 66,845,625 Other accrued expenses 421,293 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $3,410,451,946 Undistributed net investment income (Note 1) 114,816,333 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (1,040,163,133) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 26,111,504 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,334,297,878 divided by 169,212,291 shares) $7.89 Offering price per class A share (100/96.00 of $7.89)* $8.22 Net asset value and offering price per class B share ($83,496,702 divided by 10,661,843 shares)** $7.83 Net asset value and offering price per class C share ($298,230,889 divided by 38,235,938 shares)** $7.80 Net asset value and redemption price per class M share ($460,240,429 divided by 59,049,029 shares) $7.79 Offering price per class M share (100/96.75 of $7.79)*** $8.05 Net asset value, offering price and redemption price per class R share ($2,955,952 divided by 378,009 shares) $7.82 Net asset value, offering price and redemption price per class Y share ($331,994,800 divided by 42,269,517 shares) $7.85 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 52 Statement of operations Year ended 9/30/09 INVESTMENT INCOME Interest (net of foreign tax of $96,340) (including interest income of $241,216 from investments in affiliated issuers) (Note 6) $140,119,442 Securities lending 25,264 Total investment income EXPENSES Compensation of Manager (Note 2) 9,864,799 Investor servicing fees (Note 2) 3,167,033 Custodian fees (Note 2) 153,879 Trustee compensation and expenses (Note 2) 111,013 Administrative services (Note 2) 67,825 Distribution fees  Class A (Note 2) 2,300,814 Distribution fees  Class B (Note 2) 733,842 Distribution fees  Class C (Note 2) 1,354,179 Distribution fees  Class M (Note 2) 1,970,473 Distribution fees  Class R (Note 2) 10,559 Interest expense (Note 2) 578,466 Other 844,245 Fees waived by Manager (Note 2) (444,350) Total expenses Expense reduction (Note 2) (27,971) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (95,693,494) Net realized loss on swap contracts (Note 1) (209,840,408) Net realized loss on futures contracts (Note 1) (84,603,423) Net realized gain on foreign currency transactions (Note 1) 3,969,075 Net realized gain on written options (Notes 1 and 3) 2,579,151 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 16,684,292 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, TBA sale commitments, and receivable purchase agreements during the year 422,421,167 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended Year ended 9/30/09 9/30/08 Operations: Net investment income $119,459,900 $169,491,003 Net realized gain (loss) on investments and foreign currency transactions (383,589,099) 10,097,066 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 439,105,459 (479,649,346) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (94,601,571) (84,521,691) Class B (7,069,899) (8,637,540) Class C (12,799,705) (7,206,139) Class M (40,711,713) (40,077,969) Class R (216,452) (194,303) Class Y (10,206,043) (6,103,511) Increase in capital from settlement payments 3,462  Redemption fees (Note 1) 8,128 19,607 Increase (decrease) from capital share transactions (Note 4) 593,397,487 (204,167,730) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,908,436,696 2,559,387,249 End of year (including undistributed net investment income of $114,816,333 and $105,970,815, respectively) The accompanying notes are an integral part of these financial statements. 53 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio ofexpenses Ratio ofnet Net realized and Total from From net Net asset Total return Net assets, Ratio ofexpenses toaverage netassets, investment income Net asset value, Net investment unrealized gain (loss) investment investment Total Redemption Non-recurring value, end at net asset endof period toaverage excluding interest (loss) toaverage Portfolio Period ended beginning ofperiod income (loss) a,i on investments operations income distributions fees b reimbursements of period value (%) c (inthousands) netassets (%) d,e expense (%) d,e netassets (%) d turnover (%) f Class A September 30, 2009 .49 (.02) (.68)   b,g 1.13 h 1.09 7.44 222.89 September 30, 2008 .69 (1.90) (.60)   1.04 1.04 7.36 156.65 September 30, 2007 .52  b (.54)   .98 .98 5.17 73.94 September 30, 2006 .53 i (.05) (.75)   .95 i .95 i 5.32 i 71.35 September 30, 2005 .51 .13 (.54)   .91 .91 4.97 125.82 Class B September 30, 2009 .42  (.63)   b,g 1.88 h 1.84 6.41 222.89 September 30, 2008 .61 (1.88) (.52)   1.79 1.79 6.57 156.65 September 30, 2007 .44 .01 (.47)   1.73 1.73 4.45 73.94 September 30, 2006 .45 i (.04) (.68)   1.70 i 1.70 i 4.59 i 71.35 September 30, 2005 .43 .14 (.47)   1.66 1.66 4.23 125.82 Class C September 30, 2009 .48 (.07) (.64)   b,g 1.88 h 1.84 7.12 222.89 September 30, 2008 .61 (1.89) (.53)   1.79 1.79 6.62 156.65 September 30, 2007 .44  b (.47)   1.73 1.73 4.42 73.94 September 30, 2006 .45 i (.04) (.68)   1.70 i 1.70 i 4.61 i 71.35 September 30, 2005 .43 .14 (.47)   1.66 1.66 4.23 125.82 Class M September 30, 2009 .45 (.01) (.67)   b,g 1.38 h 1.34 6.98 222.89 September 30, 2008 .66 (1.88) (.57)   1.29 1.29 7.10 156.65 September 30, 2007 .49  b (.52)   1.23 1.23 4.96 73.94 September 30, 2006 .50 i (.04) (.73)   1.20 i 1.20 i 5.10 i 71.35 September 30, 2005 .48 .13 (.52)   1.16 1.16 4.73 125.82 Class R September 30, 2009 .48 (.05) (.67)   b,g 1.38 h 1.34 7.20 222.89 September 30, 2008 .66 (1.92) (.57)   1.29 1.29 7.09 156.65 September 30, 2007 .46 .04 (.52)   1.23 1.23 4.66 73.94 September 30, 2006 .50 i (.04) (.73)   1.20 i 1.20 i 5.06 i 71.35 September 30, 2005 .48 .14 (.53)   1.16 1.16 4.66 125.82 Class Y September 30, 2009 .60 (.13) (.70)   b,g .88 h .84 8.61 222.89 September 30, 2008 .71 (1.93) (.62)   .79 .79 7.59 156.65 September 30, 2007 .54 .01 (.56)   .73 .73 5.40 73.94 September 30, 2006 .55 i (.04) (.78)   .70 i .70 i 5.59 i 71.35 September 30, 2005 .53 .14 (.57)   .66 .66 5.22 125.82 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets September 30, 2009 0.03% September 30, 2008 <0.01 September 30, 2007 <0.01 September 30, 2006 0.01 September 30, 2005 0.01 e Includes amounts paid through expense offset arrangements (Note 2). f Portfolio turnover excludes dollar roll transactions. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets as of September 30, 2009 (Note 2). i Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.01% of average net assets for the period ended September 30, 2006. The accompanying notes are an integral part of these financial statements 54 55 Notes to financial statements 9/30/09 Note 1: Significant accounting policies Putnam Diversified Income Trust is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital by allocating its investments among the U.S. government, investment-grade corporate, high-yield corporate and international sectors of the fixed-income securities market. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, November 16, 2009, have been evaluated in the preparation of the financial statements. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its 56 initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $801,000,000 on purchased options contracts for the year ended September 30, 2009. See Note 3 for the volume of Written options contracts activity for the year ended September 30, 2009. The fund had an average contract amount of approximately $13,000 on Futures contracts for the year ended September 30, 2009. H) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on Forward currency contracts at September 30, 2009 are indicative of the volume of activity during the period. I) Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to help enhance the funds return and manage the funds exposure to credit risk. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $533,900,000 on Total return swap contracts at September 30, 2009. J) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest 57 rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $34,091,509,000 on Interest rate swap contracts for the year ended September 30, 2009. K) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $1,060,100,000 on Credit default swap contracts for the year ended September 30, 2009. L) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $7,390,465 at September 30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At September 30, 2009, the fund had a net liability position of $187,774,038 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $130,373,109. M) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. N) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. O) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. 58 The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At September 30, 2009, the fund had a capital loss carryover of $659,063,564 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss Carryover Expiration $164,353,965 September 30, 2010 311,230,234 September 30, 2011 4,275,641 September 30, 2012 13,963,696 September 30, 2015 18,714,447 September 30, 2016 146,525,581 September 30, 2017 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending September 30, 2010 $349,260,589 of losses recognized during the period November 1, 2008 to September 30, 2009. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, post-October loss deferrals, the expiration of a capital loss carryover, unrealized gains and losses on certain futures contracts, tax equalization, income on swap contracts and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the year ended September 30, 2009, the fund reclassified $54,991,001 to increase undistributed net investment income and $85,455,547 to decrease paid-in-capital, with an decrease to accumulated net realized losses of $30,464,546. The tax basis components of distributable earnings and the federal tax cost as of September 30, 2009 were as follows: Unrealized appreciation $246,065,531 Unrealized depreciation (242,670,546) Net unrealized appreciation 3,394,985 Undistributed ordinary income 143,547,837 Capital loss carryforward (659,063,564) Post-October loss (349,260,589) Cost for federal income tax purposes $3,138,448,172 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5 billion and 0.43% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. During the year ended September 30, 2009, the funds expenses were reduced by $391,915 as a result of this limit. Effective August 1, 2009 through July 31, 2010, Putnam Management has also contractually agreed to reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis (or from August 1, 2009 through the funds next fiscal year end, as applicable), to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period (or since August 1, 2009, as applicable). During the year ended September 30, 2009, the funds expenses were not reduced as a result of this limit. Putnam Management has contractually agreed, from August 1, 2009 through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.562% of the funds average net assets. During the year ended September 30, 2009, the funds expenses were reduced by $52,435 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Seller) managed by Putnam Management. Under the Agreements, the Seller sold to the fund the right to receive, in the aggregate, $3,169,854 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF of $22,443,814 and is included in the Statement of assets and liabilities in Payable for investments purchased. Future payments under the Agreements are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreements will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable, which is included in the Statement of operations in Interest expense. Putnam Management currently is in discussions with LBSF regarding resolution of amounts 59 payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Prior to December 31, 2008, these services were provided by Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management. Putnam Investor Services, Inc. and Putnam Investor Services received fees for investor servicing, subject to certain limitations, based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the year ended September 30, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the year ended September 30, 2009, the funds expenses were reduced by $27,971 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,485, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the year ended September 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $583,377 and $7,621 from the sale of class A and class M shares, respectively, and received $96,085 and $24,895 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the year ended September 30, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received $2,770 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the year ended September 30, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $4,071,669,366 and $3,784,203,505, respectively. There were no purchases or sales of U.S. government securities. Written option transactions during the year ended September 30, 2009 are summarized as follows: Contract Premiums Amounts Received Written options outstanding at beginning of year $366,074,000 $11,957,653 Options opened 2,930,790,000 172,660,329 Options exercised   Options expired (58,376,000) (1,743,983) Options closed (146,695,000) (6,307,411) Written options outstanding at end of year $3,091,793,000 $176,566,588 Note 4: Capital shares At September 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 9/30/09 Year ended 9/30/08 Class A Shares Amount Shares Amount Shares sold 77,757,095 $523,254,907 25,743,066 $240,817,491 Shares issued in connection with reinvestment of distributions 10,780,400 70,149,032 7,142,819 65,825,251 88,537,495 593,403,939 32,885,885 306,642,742 Shares repurchased (53,133,983) (348,710,428) (46,149,513) (427,295,104) Net increase (decrease) (13,263,628) Year ended 9/30/09 Year ended 9/30/08 Class B Shares Amount Shares Amount Shares sold 2,950,329 $19,488,130 2,120,304 $19,700,872 Shares issued in connection with reinvestment of distributions 762,701 4,884,604 670,138 6,146,077 3,713,030 24,372,734 2,790,442 25,846,949 Shares repurchased (6,632,076) (42,822,127) (9,715,761) (90,012,277) Net decrease 60 Year ended 9/30/09 Year ended 9/30/08 Class C Shares Amount Shares Amount Shares sold 28,292,045 $193,273,162 5,034,404 $46,318,261 Shares issued in connection with reinvestment of distributions 938,146 6,131,102 371,190 3,382,876 29,230,191 199,404,264 5,405,594 49,701,137 Shares repurchased (5,357,298) (34,671,207) (4,213,695) (38,722,101) Net increase Year ended 9/30/09 Year ended 9/30/08 Class M Shares Amount Shares Amount Shares sold 1,125,051 $7,910,583 390,126 $3,584,666 Shares issued in connection with reinvestment of distributions 152,415 981,833 113,740 1,037,137 1,277,466 8,892,416 503,866 4,621,803 Shares repurchased (6,401,119) (41,782,416) (12,309,284) (112,942,354) Net decrease $(32,890,000) Year ended 9/30/09 Year ended 9/30/08 Class R Shares Amount Shares Amount Shares sold 200,169 $1,331,674 234,203 $2,131,283 Shares issued in connection with reinvestment of distributions 31,292 202,268 20,368 186,967 231,461 1,533,942 254,571 2,318,250 Shares repurchased (195,579) (1,286,940) (407,510) (3,839,145) Net increase (decrease) Year ended 9/30/09 Year ended 9/30/08 Class Y Shares Amount Shares Amount Shares sold 43,955,210 $308,872,546 14,318,389 $138,099,479 Shares issued in connection with reinvestment of distributions 948,043 6,178,383 639,247 5,881,588 44,903,253 315,050,929 14,957,636 143,981,067 Shares repurchased (12,802,776) (79,987,619) (6,861,204) (64,468,697) Net increase At September 30, 2009, a shareholder of record owned 14.6% of the outstanding shares of the fund. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of September 30, 2009: Market values of derivative instruments as of September 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $5,020,073 Payables $66,770,450 Foreign exchange contracts Receivables 10,593,732 Payables 2,262,253 Interest rate contracts Investments, Receivables, Payables, Net assets  Net assets  Unrealized Unrealized appreciation/ appreciation/(depreciation) 537,419,388* (depreciation) 652,323,363* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and unrealized gains or losses of derivative instruments on the Statement of operations for the year ended September 30, 2009 (see Note 1): Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $(168,301,468) $(168,301,468) Foreign exchange contracts   4,549,488  4,549,488 Interest rate contracts (1,318,671) (84,603,423)  (41,538,940) (127,461,034) Total 61 Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $ $ $ $5,702,081 $5,702,081 Foreign exchange contracts   16,112,833  16,112,833 Interest rate contracts 36,187,963 31,329,779  142,561,782 210,079,524 Total $ 36,187,963 $ 31,329,779 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $241,216 for the year ended September 30, 2009. During the year ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $926,946,194 and $692,081,783, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Other At their July 2009 meeting, the Board of Trustees approved a new management contract for the fund, which will be submitted to shareholders for approval at a meeting expected to be held in the fourth quarter of 2009. Under the proposed management contract, management fee breakpoints would be determined by reference to the assets of all of the open-end Putnam Funds, rather than only the assets of the fund. Note 10: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 62 Federal tax information (unaudited) For the tax year ended September 30, 2009, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $138,564,312 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 you receive in January 2010 will show the tax status of all distributions paid to your account in calendar 2009. 63 About the Trustees Ravi Akhoury Born 1947, Trustee since 2009 Mr. Akhoury serves as Advisor to New York Life Insurance Company. He is also a Director of Jacob Ballas Capital India (a non-banking finance company focused on private equity advisory services) and is a member of its Compensation Committee. He also serves as a Trustee of American India Foundation and of the Rubin Museum. Previously, Mr. Akhoury was a Director and on the Compensation Committee of MaxIndia/New York Life Insurance Company in India. He was also Vice President and Investment Policy Committee Member of Fischer, Francis, Trees and Watts (a fixed-income portfolio management firm). He has also served on the Board of Bharti Telecom (an Indian telecommunications company), serving as a member of its Audit and Compensation committees, and as a member of the Audit Committee on the Board of Thompson Press (a publishing company). From 1992 to 2007, he was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Mr. Akhoury graduated from the Indian Institute of Technology with a B.S. in Engineering and obtained an M.S. in Quantitative Methods from SUNY at Stony Brook. Jameson A. Baxter Born 1943, Trustee since 1994 and Vice Chairman since 2005 Ms. Baxter is the President of Baxter Associates, Inc., a private investment firm. Ms. Baxter serves as a Director of ASHTA Chemicals, Inc., and the Mutual Fund Directors Forum. Until 2007, she was a Director of Banta Corporation (a printing and supply chain management company), Ryerson, Inc. (a metals service corporation), and Advocate Health Care. Until 2004, she was a Director of BoardSource (formerly the National Center for Nonprofit Boards), and until 2002, she was a Director of Intermatic Corporation (a manufacturer of energy control products). She is Chairman Emeritus of the Board of Trustees of Mount Holyoke College, having served as Chairman for five years. Ms. Baxter has held various positions in investment banking and corporate finance, including Vice President of and Consultant to First Boston Corporation and Vice President and Principal of the Regency Group. She is a graduate of Mount Holyoke College. Charles B. Curtis Born 1940, Trustee since 2001 Mr. Curtis is President and Chief Operating Officer of the Nuclear Threat Initiative (a private foundation dealing with national security issues), and serves as Senior Advisor to the United Nations Foundation. Mr. Curtis is a member of the Council on Foreign Relations and the National Petroleum Council. He also serves as Director of Edison International and Southern California Edison. Until 2006, Mr. Curtis served as a member of the Trustee Advisory Council of the Applied Physics Laboratory, Johns Hopkins University. From August 1997 to December 1999, Mr. Curtis was a Partner at Hogan & Hartson LLP, an international law firm headquartered in Washington, D.C. Prior to May 1997, Mr. Curtis was Deputy Secretary of Energy and Under Secretary of the U.S. Department of Energy. He was a founding member of the law firm of Van Ness Feldman. Mr. Curtis served as Chairman of the Federal Energy Regulatory Commission from 1977 to 1981 and has held positions on the staff of the U.S. House of Representatives, the U.S. Treasury Department, and the Securities and Exchange Commission. Robert J. Darretta Born 1946, Trustee since 2007 Mr. Darretta serves as Director of United-Health Group, a diversified health-care company. Until April 2007, Mr. Darretta was Vice Chairman of the Board of Directors of Johnson & Johnson, one of the worlds largest and most broadly based health-care companies. Prior to 2007, he had responsibility for Johnson & Johnsons finance, investor relations, information technology, and procurement function. He served as Johnson & Johnson Chief Financial Officer for a decade, prior to which he spent two years as Treasurer of the corporation and over ten years leading various Johnson & Johnson operating companies. Mr. Darretta received a B.S. in Economics from Villanova University. Myra R. Drucker Born 1948, Trustee since 2004 Ms. Drucker is Chair of the Board of Trustees of Commonfund (a not-for-profit firm managing assets for educational endowments and foundations), Vice Chair of the Board of Trustees of Sarah Lawrence College, and a member of the Investment Committee of the Kresge Foundation (a charitable trust). She is also a Director of Interactive Data Corporation (a provider of financial market data and analytics to financial institutions and investors). Ms. Drucker is an ex-officio member of the New York Stock Exchange Pension Managers Advisory Committee, having served as Chair for seven years. She serves as an advisor to RCM Capital Management (an investment management firm) and to the Employee Benefits Investment Committee of The Boeing Company (an aerospace firm). From November 2001 until August 2004, Ms. Drucker was Managing Director and a member of the Board of Directors of General Motors Asset Management and Chief Investment Officer of General Motors Trust Bank. From December 1992 to November 2001, Ms. Drucker served as Chief Investment Officer of Xerox Corporation (a document company). 64 Prior to December 1992, Ms. Drucker was Staff Vice President and Director of Trust Investments for International Paper (a paper and packaging company). Ms. Drucker received a B.A. in Literature and Psychology from Sarah Lawrence College and pursued graduate studies in economics, statistics, and portfolio theory at Temple University. John A. Hill Born 1942, Trustee since 1985 and Chairman since 2000 Mr. Hill is founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm specializing in the worldwide energy industry, with offices in Greenwich, Connecticut; Houston, Texas; London, England; and Shanghai, China. The firms investments on behalf of some of the nations largest pension and endowment funds are currently concentrated in 31 companies with annual revenues in excess of $15 billion, which employ over 100,000 people in 23 countries. Mr. Hill is a Director of Devon Energy Corporation and various private companies owned by First Reserve, and serves as a Trustee of Sarah Lawrence College where he serves as Chairman and also chairs the Investment Committee. He is also a member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Prior to forming First Reserve in 1983, Mr. Hill served as President of F. Eberstadt and Company, an investment banking and investment management firm. Between 1969 and 1976, Mr. Hill held various senior positions in Washington, D.C. with the federal government, including Deputy Associate Director of the Office of Management and Budget and Deputy Administrator of the Federal Energy Administration during the Ford Administration. Born and raised in Midland, Texas, he received his B.A. in Economics from Southern Methodist University and pursued graduate studies as a Woodrow Wilson Fellow. Paul L. Joskow Born 1947, Trustee since 1997 Dr. Joskow is an economist and President of the Alfred P. Sloan Foundation (a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance). He is on leave from his position as the Elizabeth and James Killian Professor of Economics and Management at the Massachusetts Institute of Technology (MIT), where he has been on the faculty since 1972. Dr. Joskow was the Director of the Center for Energy and Environmental Policy Research at MIT from 1999 through 2007. Dr. Joskow serves as a Trustee of Yale University, as a Director of TransCanada Corporation (an energy company focused on natural gas transmission and power services) and of Exelon Corporation (an energy company focused on power services), and as a member of the Board of Overseers of the Boston Symphony Orchestra. Prior to August 2007, he served as a Director of National Grid (a UK-based holding company with interests in electric and gas transmission and distribution and telecommunications infrastructure). Prior to July 2006, he served as President of the Yale University Council. Prior to February 2005, he served on the board of the Whitehead Institute for Biomedical Research (a non-profit research institution). Prior to February 2002, he was a Director of State Farm Indemnity Company (an automobile insurance company), and prior to March 2000, he was a Director of New England Electric System (a public utility holding company). Dr. Joskow has published six books and numerous articles on industrial organization, government regulation of industry, and competition policy. He is active in industry restructuring, environmental, energy, competition, and privatization policies serving as an advisor to governments and corporations worldwide. Dr. Joskow holds a Ph.D. and M.Phil. from Yale University and a B.A. from Cornell University. Elizabeth T. Kennan Born 1938, Trustee since 1992 Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse and cattle breeding). She is President Emeritus of Mount Holyoke College. Dr. Kennan served as Chairman and is now Lead Director of Northeast Utilities. She is a Trustee of the National Trust for Historic Preservation and of Centre College. Until 2006, she was a member of The Trustees of Reservations. Prior to 2001, Dr. Kennan served on the oversight committee of the Folger Shakespeare Library. Prior to June 2005, she was a Director of Talbots, Inc., and she has served as Director on a number of other boards, including Bell Atlantic, Chastain Real Estate, Shawmut Bank, Berkshire Life Insurance, and Kentucky Home Life Insurance. Dr. Kennan has also served as President of Five Colleges Incorporated and as a Trustee of the University of Notre Dame, and is active in various educational and civic associations. As a member of the faculty of Catholic University for twelve years, until 1978, Dr. Kennan directed the post-doctoral program in Patristic and Medieval Studies, taught history, and published numerous articles and two books. Dr. Kennan holds a Ph.D. from the University of Washington in Seattle, an M.A. from Oxford University, and an A.B. from Mount Holyoke College. She holds several honorary doctorates. Kenneth R. Leibler Born 1949, Trustee since 2006 Mr. Leibler is a founder and former Chairman of the Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Mr. Leibler currently serves as a Trustee of Beth Israel Deaconess Hospital in Boston. He is also Lead Director of Ruder Finn Group, a global communications and advertising firm, and a Director of Northeast Utilities, which operates New 65 Englands largest energy delivery system. Prior to December 2006, he served as a Director of the Optimum Funds group. Prior to October 2006, he served as a Director of ISO New England, the organization responsible for the operation of the electric generation system in the New England states. Prior to 2000, Mr. Leibler was a Director of the Investment Company Institute in Washington, D.C. Prior to January 2005, Mr. Leibler served as Chairman and Chief Executive Officer of the Boston Stock Exchange. Prior to January 2000, he served as President and Chief Executive Officer of Liberty Financial Companies, a publicly traded diversified asset management organization. Prior to June 1990, Mr. Leibler served as President and Chief Operating Officer of the American Stock Exchange (AMEX), and at the time was the youngest person in AMEX history to hold the title of President. Prior to serving as AMEX President, he held the position of Chief Financial Officer, and headed its management and marketing operations. Mr. Leibler graduated with a degree in Economics from Syracuse University. Robert E. Patterson Born 1945, Trustee since 1984 Mr. Patterson is Senior Partner of Cabot Properties, LP and Chairman of Cabot Properties, Inc. (a private equity firm investing in commercial real estate). Mr. Patterson serves as Chairman Emeritus and Trustee of the Joslin Diabetes Center. Prior to June 2003, he was a Trustee of the Sea Education Association. Prior to December 2001, Mr. Patterson was President and Trustee of Cabot Industrial Trust (a publicly traded real estate investment trust). Prior to February 1998, he was Executive Vice President and Director of Acquisitions of Cabot Partners Limited Partnership (a registered investment adviser involved in institutional real estate investments). Prior to 1990, he served as Executive Vice President of Cabot, Cabot & Forbes Realty Advisors, Inc. (the predecessor company of Cabot Partners). Mr. Patterson practiced law and held various positions in state government, and was the founding Executive Director of the Massachusetts Industrial Finance Agency. Mr. Patterson is a graduate of Harvard College and Harvard Law School. George Putnam, III Born 1951, Trustee since 1984 Mr. Putnam is Chairman of New Generation Research, Inc. (a publisher of financial advisory and other research services), and President of New Generation Advisors, LLC (a registered investment adviser to private funds). Mr. Putnam founded the New Generation companies in 1986. Mr. Putnam is a Director of The Boston Family Office, LLC (a registered investment adviser). He is a Trustee of St. Marks School, a Trustee of Epiphany School, and a Trustee of the Marine Biological Laboratory in Woods Hole, Massachusetts. Until 2006, he was a Trustee of Shore Country Day School, and until 2002, was a Trustee of the Sea Education Association. Mr. Putnam previously worked as an attorney with the law firm of Dechert LLP (formerly known as Dechert Price & Rhoads) in Philadelphia. He is a graduate of Harvard College, Harvard Business School, and Harvard Law School. Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since July 2009 Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, a member of Putnam Investments Executive Board of Directors, and President of the Putnam Funds. He has more than 30 years of investment and financial services experience. Prior to joining Putnam Investments in 2008, Mr. Reynolds was Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. During this time, he served on the Board of Directors for FMR Corporation, Fidelity Investments Insurance Ltd., Fidelity Investments Canada Ltd., and Fidelity Management Trust Company. He was also a Trustee of the Fidelity Family of Funds. From 1984 to 2000, Mr. Reynolds served in a number of increasingly responsible leadership roles at Fidelity. Mr. Reynolds serves on several not-for-profit boards, including those of the West Virginia University Foundation, Concord Museum, Dana-Farber Cancer Institute, Lahey Clinic, and Initiative for a Competitive Inner City in Boston. He is a member of the Chief Executives Club of Boston, the National Innovation Initiative, and the Council on Competitiveness. Mr. Reynolds received a B.S. in Business Administration/Finance from West Virginia University. W. Thomas Stephens Born 1942, Trustee since 2009 Mr. Stephens retired as Chairman and Chief Executive Officer of Boise Cascade, L.L.C. (a paper, forest products and timberland assets company) in December 2008. Mr. Stephens is a Director of TransCanada Pipelines, Ltd. (an energy infrastructure company). From 1997 to 2008, Mr. Stephens served as a Trustee on the Board of the Putnam Funds, which he rejoined as a Trustee in 2009. Until 2004, Mr. Stephens was a Director of Xcel Energy Incorporated (a public utility company), Qwest Communications and Norske Canada, Inc. (a paper manufacturer). Until 2003, Mr. Stephens was a Director of Mail-Well, Inc. (a diversified printing company). He served as Chairman of Mail-Well until 2001 and as CEO of MacMillan-Bloedel, Ltd. (a forest products company) until 1999. Prior to 1996, Mr. Stephens was Chairman and Chief Executive Officer of Johns Manville Corporation. He holds B.S. and M.S. degrees from the University of Arkansas. Richard B. Worley Born 1945, Trustee since 2004 Mr. Worley is Managing Partner of Permit Capital LLC, an investment management firm. 66 Mr. Worley serves as a Trustee of the University of Pennsylvania Medical Center, The Robert Wood Johnson Foundation (a philanthropic organization devoted to health-care issues), and the National Constitution Center. He is also a Director of The Colonial Williamsburg Foundation (a historical preservation organization), and the Philadelphia Orchestra Association. Mr. Worley also serves on the investment committees of Mount Holyoke College and World Wildlife Fund (a wildlife conservation organization). Prior to joining Permit Capital LLC in 2002, Mr. Worley served as President, Chief Executive Officer, and Chief Investment Officer of Morgan Stanley Dean Witter Investment Management and as a Managing Director of Morgan Stanley, a financial services firm. Mr. Worley also was the Chairman of Miller Anderson & Sherrerd, an investment management firm that was acquired by Morgan Stanley in 1996. Mr. Worley holds a B.S. degree from the University of Tennessee and pursued graduate studies in economics at the University of Texas. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of September 30, 2009, there were over 100 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, death, or removal. * Trustee who is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. Mr. Reynolds is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 67 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Charles E. Porter (Born 1938) James P. Pappas (Born 1953) Wanda M. McManus (Born 1947) Executive Vice President, Principal Vice President Vice President, Senior Associate Executive Officer, Associate Treasurer, Since 2004 Treasurer and Assistant Clerk and Compliance Liaison Managing Director, Putnam Investments Since 2005 Since 1989 and Putnam Management Nancy E. Florek (Born 1957) Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Vice President, Assistant Clerk, Senior Vice President and Treasurer Vice President and Chief Legal Officer Assistant Treasurer and Proxy Manager Since 2004 Since 2004 Since 2005 Senior Managing Director, Putnam Steven D. Krichmar (Born 1958) Investments, Putnam Management and Vice President and Putnam Retail Management Principal Financial Officer Since 2002 Robert R. Leveille (Born 1969) Senior Managing Director, Vice President and Putnam Investments Chief Compliance Officer Since 2007 Janet C. Smith (Born 1965) Managing Director, Putnam Investments, Vice President, Principal Accounting Putnam Management, and Putnam Officer and Assistant Treasurer Retail Management Since 2007 Managing Director, Putnam Investments Mark C. Trenchard (Born 1962) and Putnam Management Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments Since 2007 Managing Director, Putnam Investments Judith Cohen (Born 1945) Vice President, Beth S. Mazor (Born 1958) Clerk and Assistant Treasurer Vice President Since 1993 Since 2002 Managing Director, Putnam Investments The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 68 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Janet C. Smith Putnam Investment John A. Hill, Chairman Vice President, Principal Accounting Management, LLC Jameson A. Baxter, Vice Chairman Officer and Assistant Treasurer One Post Office Square Ravi Akhoury Boston, MA 02109 Charles B. Curtis Susan G. Malloy Robert J. Darretta Vice President and Assistant Treasurer Investment Sub-Manager Myra R. Drucker Putnam Investments Limited Paul L. Joskow Beth S. Mazor 5759 St Jamess Street Elizabeth T. Kennan Vice President London, England SW1A 1LD Kenneth R. Leibler Robert E. Patterson James P. Pappas Investment Sub-Advisor George Putnam, III Vice President The Putnam Advisory Robert L. Reynolds Company, LLC W. Thomas Stephens Francis J. McNamara, III One Post Office Square Richard B. Worley Vice President and Chief Legal Officer Boston, MA 02109 Officers Robert R. Leveille Marketing Services Robert L. Reynolds Vice President and Chief Putnam Retail Management President Compliance Officer One Post Office Square Boston, MA 02109 Charles E. Porter Mark C. Trenchard Executive Vice President, Principal Vice President and BSA Compliance Officer Custodian Executive Officer, Associate Treasurer State Street Bank and Trust Company and Compliance Liaison Judith Cohen Vice President, Clerk and Legal Counsel Jonathan S. Horwitz Assistant Treasurer Ropes & Gray LLP Senior Vice President and Treasurer Wanda M. McManus Independent Registered Public Steven D. Krichmar Vice President, Senior Associate Treasurer Accounting Firm Vice President and Principal and Assistant Clerk KPMG LLP Financial Officer Nancy E. Florek Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager This report is for the information of shareholders of Putnam Diversified Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Mr. Stephens qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees September 30, 2009 $98,788 $ $5,800 $- September 30, 2008 $97,075 $ $6,000 $- For the fiscal years ended September 30, 2009 and September 30, 2008, the funds independent auditor billed aggregate non-audit fees in the amounts of $5,800 and $ 74,733 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees September 30, $ - $ - $ - $ - September 30, 2008 $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Diversified Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 25, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 25, 2009
